



Exhibit 10.3






LEASE
by and between
BRE-BMR GROVE LLC,
a Delaware limited liability company
and
SELECTA BIOSCIENCES, INC.,
a Delaware corporation
















































{A0622646.2 }

--------------------------------------------------------------------------------


 


Table of Contents
1.
Lease of Premises
1
2.
Basic Lease Provisions
1
3.
Term
4
4.
Possession and Commencement Date.
4
5.
Condition of Premises
6
6.
Rentable Area
7
7.
Rent
7
8.
Rent Adjustments; Free Rent Period
8
9.
Operating Expenses
8
10.
Taxes on Tenant’s Property
12
11.
Security Deposit
13
12.
Use
15
13.
Rules and Regulations, CC&Rs, Parking Facilities and Common Area
17
14.
Project Control by Landlord
18
15.
Quiet Enjoyment
19
16.
Utilities and Services
19
17.
Alterations
23
18.
Repairs and Maintenance
25
19.
Liens
26
20.
Estoppel Certificate
26
21.
Hazardous Materials
27
22.
Odors and Exhaust
29
23.
Insurance
30
24.
Damage or Destruction
33
25.
Eminent Domain
35
26.
Surrender
36
27.
Holding Over
37
28.
Indemnification and Exculpation
37
29.
Assignment or Subletting
38
30.
Subordination and Attornment
42
31.
Defaults and Remedies
42
32.
Bankruptcy
46
33.
Brokers
47
34.
Definition of Landlord
47
35.
Limitation of Landlord’s Liability
48
36.
Joint and Several Obligations
48
37.
Representations
48
38.
Confidentiality
49
39.
Notices
49
40.
Miscellaneous
49
41.
Rooftop Installation Area
51
42.
Option to Extend Term
52
43.
Right of First Offer
54



{A0622646.2 }
i
 

--------------------------------------------------------------------------------






LEASE
THIS LEASE (this “Lease”) is entered into as of this 23rd day of July, 2019 (the
“Execution Date”), by and between BRE-BMR Grove LLC, a Delaware limited
liability company (“Landlord”), and Selecta Biosciences, Inc., a Delaware
corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 65 Grove Street, Watertown,
Massachusetts, including the building located thereon (the “Building” and,
together with the Property, the “Project”); and
B.WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) located on the first (1st) floor of
the Building, pursuant to the terms and conditions of this Lease, as detailed
below.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.         Lease of Premises.
1.1. Effective on the Term Commencement Date (as defined below), Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, as shown
on Exhibit A attached hereto, for use by Tenant in accordance with the Permitted
Use (as defined below) and no other uses. The Property and all landscaping,
parking facilities, private drives and other improvements and appurtenances
related thereto, including the Building, are hereinafter collectively referred
to as the “Project.” All portions of the Project that are for the non-exclusive
use of tenants of the Building, including driveways, sidewalks, parking
facilities and areas, landscaped areas, service corridors, stairways, elevators,
public restrooms and public lobbies, are hereinafter referred to as “Common
Area.” Subject to such Rules and Regulations (as defined below), Tenant shall
have the non-exclusive right, as appurtenant to the Premises, to use the Common
Areas.

2.         Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.
2.1. This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.
2.2. In the definitions below, each current Rentable Area (as defined below) is
expressed in square feet. Rentable Area and “Tenant’s Pro Rata Share” are both
subject to adjustment as provided in this Lease.


{A0622646.2 }

--------------------------------------------------------------------------------





Definition or Provision
Means the Following
Approximate Rentable Area of Premises
25,078 square feet
Approximate Rentable Area of Building
124,349 square feet
Approximate Rentable Area of Project
124,349 square feet
Tenant’s Pro Rata Share of Building
20.17%
Tenant’s Pro Rata Share of Project
20.17%

2.3.    Initial monthly and annual installments of Base Rent for the Premises
(“Base Rent”) as of the Rent Commencement Date (as defined below), subject to
adjustment under this Lease:
Dates
Square
Feet of Rentable
Area
Base Rent
per Square Foot of Rentable
Area
Monthly
Base Rent
Annual Base Rent
Rent Commencement Date – the day immediately prior to the first (1st) annual
anniversary of the Rent Commencement Date
25,078
square feet
$66.00
annually
$137,929.00
$1,655,148.00

Note: Subject to adjustment to reflect disbursement of Additional TI Allowance,
as provided in Section 4.5, below.
2.4. Estimated Term Commencement Date: March 10, 2020
2.5. Estimated Term Expiration Date: April 30, 2028
2.6. Security Deposit: $1,379,290.00, subject to adjustment in accordance with
the terms hereof
2.7. Permitted Use: Office and laboratory use in conformity with all federal,
state, municipal and local laws, codes, ordinances, rules and regulations of
Governmental Authorities (as defined below), committees, associations, or other
regulatory committees, agencies or governing bodies having jurisdiction over the
Premises, the Building, the Property, the Project, Landlord or Tenant, including
both statutory and common law and hazardous waste rules and regulations
(“Applicable Laws”)
2.8. Address for Rent Payment:
BRE-BMR Grove LLC
Attention Entity 111450
P.O. Box 511446
Los Angeles, California 90051-8001
2.9. Address for Notices to Landlord:
BRE-BMR Grove LLC
17190 Bernardo Center Drive
San Diego, California 92128
Attn: Legal Department


{A0622646.2 }
2
 

--------------------------------------------------------------------------------





2.10. Address for Notices to Tenant:
Prior to the Term Commencement Date:
Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, MA 02472
Attn: Lloyd Johnston, C.O.O.
Following the Term Commencement Date:
Selecta Biosciences, Inc.
65 Grove Street
Watertown, MA 02472
Attn: Lloyd Johnston, C.O.O.
With a copy to:
Foley Hoag LLP
155 Seaport Boulevard
Boston, Massachusetts 02210
Attn: Jeffrey L. Quillen, Esq.
2.11. Address for Invoices to Tenant:
Prior to the Term Commencement Date:
Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, MA 02472
Attn: Lloyd Johnston, C.O.O.
Following the Term Commencement Date:
Selecta Biosciences, Inc.
65 Grove Street
Watertown, MA 02472
Attn: Lloyd Johnston, C.O.O.
2.12. The following Exhibits are attached hereto and incorporated herein by
reference:


{A0622646.2 }
3
 

--------------------------------------------------------------------------------





Exhibit A
Premises
Exhibit B
Work Letter
Exhibit B-1
Tenant Work Insurance Schedule
Exhibit B-2
Base Building Improvements
Exhibit C
Acknowledgement of Term Commencement Date and Term Expiration Date
Exhibit D
Form of Additional TI Allowance Acceptance Letter
Exhibit E
Form of Letter of Credit
Exhibit F
Rules and Regulations
Exhibit G
Tenant’s Personal Property
Exhibit H
Form of Estoppel Certificate


3.         Term. The actual term of this Lease (as the same may be extended
pursuant to Article 42 hereof, and as the same may be earlier terminated in
accordance with this Lease, the “Term”) shall commence on the actual Term
Commencement Date (as defined in Article 4) and end on the date (the “Term
Expiration Date”) that is ninety-six (96) months after the Rent Commencement
Date, subject to extension or earlier termination of this Lease as provided
herein.

4.         Possession and Commencement Date.
4.1. Landlord shall use commercially reasonable efforts to tender possession of
the Premises to Tenant on the Estimated Term Commencement Date, with the work
(the “Tenant Improvements”) required of Landlord described in the Work Letter
attached hereto as Exhibit B (the “Work Letter”), and the base Building
improvements described in Exhibit B-2 to the Work Letter (the “Base Building
Improvements”), Substantially Complete (as defined below). Tenant agrees that in
the event such work is not Substantially Complete on or before the Estimated
Term Commencement Date for any reason, then (a) this Lease shall not be void or
voidable, (b) Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, (c) the Term Commencement Date, the Rent Commencement Date
and the Term Expiration Date shall be extended accordingly, (d) Tenant shall not
be responsible for the payment of any Base Rent until the actual Rent
Commencement Date as described in Section 4.2 occurs, and (e) Tenant shall not
be responsible for the payment of the Property Management Fee or Tenant’s
Adjusted Share of Operating Expenses (as defined below) until the actual Term
Commencement Date as described in Section 4.2 occurs. If Landlord fails to
deliver the Premises to Tenant with the Tenant Improvements Substantially
Complete on or before the day that is forty-five (45) days after the Estimated
Term Commencement Date (as the same shall be extended to the extent of any delay
caused by Force Majeure or Tenant Delay), then the Base Rent shall be abated one
(1) day for each day after the Estimated Term Commencement Date that Landlord
fails to deliver the Premises to Tenant with the Tenant Improvements
Substantially Complete. For purposes of the construction of the Tenant
Improvements, Landlord agrees that Landlord may not claim as a Force Majeure the
failure of Landlord’s contractor to Substantially Complete the Tenant
Improvements by the Estimated Term Commencement Date solely on the basis that it
is Landlord’s contractor, and not Landlord, directly performing the Tenant
Improvements. The term “Substantially Complete” or “Substantial Completion”
means, (x) with respect to the Tenant Improvements, that the Tenant Improvements
are substantially complete in accordance with the Approved Plans (as defined in
the Work Letter), except for minor punch list items, (y) with respect to the
Base Building Improvements, that the Base Building Improvements are
substantially complete as reasonably determined by Landlord’s architect, except
for minor punch list items, and (z) Landlord has received a temporary or
permanent certificate of occupancy (or its substantial equivalent) for the
Premises; provided, that if Landlord receives a temporary certificate of
occupancy (or its substantial equivalent), prior to the expiration of the same
Landlord shall obtain a permanent certificate of occupancy (or its substantial
equivalent). Notwithstanding anything in this Lease (including the Work Letter)
to the contrary, Landlord’s obligation to timely achieve Substantial Completion
shall be subject to extension on a day-for-day basis as a result of Force
Majeure (as defined below) or a Tenant Delay


{A0622646.2 }
4
 

--------------------------------------------------------------------------------





(as defined below). Landlord shall use reasonable efforts to complete all punch
list items in a timely manner and with minimal interference with Tenant’s use of
the Premises, provided, that Tenant shall not interfere with Landlord’s
completion of the punch list work and, notwithstanding anything in this Lease to
the contrary, shall provide access to Landlord to the Premises as and when
requested by Landlord in order to perform said punch list work.
4.2. The “Term Commencement Date” shall be the day Landlord tenders possession
of the Premises to Tenant with the Tenant Improvements Substantially Complete.
If possession is delayed by (i) the failure of Tenant to comply with its
obligations under this Lease and the Work Letter, or (ii) any action or omission
of Tenant or Tenant’s agents, contractors, or representatives that results in a
delay of the Term Commencement Date (each, a “Tenant Delay”), then Tenant shall
commence paying Rent (as defined in Section 7.3) from and after the date that
the Term Commencement Date would have occurred but for such Tenant Delay through
the day immediately preceding the actual Term Commencement Date. Tenant shall
execute and deliver to Landlord written acknowledgment of the actual Term
Commencement Date and the Term Expiration Date within ten (10) days after Tenant
takes occupancy of the Premises, in the form attached as Exhibit C hereto.
Failure to execute and deliver such acknowledgment, however, shall not affect
the Term Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Premises required for the Permitted Use by
Tenant shall not serve to extend the Term Commencement Date.
4.3. In the event that Landlord permits (in Landlord’s sole and absolute
discretion) Tenant to enter upon the Premises prior to the Term Commencement
Date for the purpose of installing improvements, equipment, cabling, furniture
and/or the placement of personal property, provided that no such early access
shall interfere with Landlord’s construction of the Tenant Improvements, Tenant
shall furnish to Landlord evidence satisfactory to Landlord in advance that
insurance coverages required of Tenant under the provisions of Article 23 are in
effect, and such entry shall be subject to all the terms and conditions of this
Lease other than the payment of Base Rent, the Property Management Fee or
Tenant’s Adjusted Share of Operating Expenses (as defined below); and provided,
further, that if the Term Commencement Date is delayed due to such early access,
then the Term Commencement Date shall be the date that the Term Commencement
Date would have occurred but for such delay. For the avoidance of doubt,
Landlord may deny or withdraw any such permission if such early access is
anticipated to or does interfere with the execution or completion of the Tenant
Improvements.
4.4. Landlord shall cause the Tenant Improvements to be constructed in the
Premises pursuant to the Work Letter at a cost to Landlord not to exceed (a)
Four Million Three Hundred Eighty-Eight Thousand Six Hundred Fifty and 00/100
Dollars ($4,388,650.00) (based upon One Hundred Seventy-Five and 00/100 Dollars
($175.00) per square foot of Rentable Area (as defined below)) (the “Base TI
Allowance”) plus (b) if properly requested by Tenant pursuant to this Section,
Three Hundred Seventy-Six Thousand One Hundred Seventy and 00/100 Dollars
($376,170.00) (based upon Fifteen and 00/100 Dollars ($15.00) per square foot of
Rentable Area) (the “Additional TI Allowance”). The Base TI Allowance, together
with the Additional TI Allowance (if properly requested by Tenant pursuant to
this Article), shall be referred to herein as the “TI Allowance.” The TI
Allowance may be applied to the costs of (m) construction, (n) project
management by Landlord (which fee shall equal three percent (3%) of the hard
costs of the Tenant Improvements, including the Base TI Allowance and, if used
by Tenant, the Additional TI Allowance), (o) commissioning of mechanical,
electrical and plumbing systems by a licensed, qualified commissioning agent
hired by Landlord, and review of such party’s commissioning report by a
licensed, qualified commissioning agent hired by Tenant, (p) space planning,
architect, engineering and other related services performed by third parties
unaffiliated with Tenant, (q) building permits and other taxes, fees, charges
and levies by Governmental Authorities (as defined below) for permits or for
inspections of the Tenant Improvements, (r) costs and expenses for labor,
material, equipment and fixtures, and (s) telephone and data cabling and
installation. In no event shall more than fifteen percent (15%) of the TI
Allowance be used for telephone and data cabling and installation and other
so-called “soft” costs (excluding third party architectural, engineering or
project oversight


{A0622646.2 }
5
 

--------------------------------------------------------------------------------





fees). In no event shall the TI Allowance be used for (w) payments to Tenant or
any affiliates of Tenant, (x) the purchase of any furniture, personal property
or other non-building system equipment (excluding movable casework, which is
Landlord’s property pursuant to Section 17.7 and shall be surrendered with the
Premises at the expiration or earlier termination of the Term in the condition
required in Section 26), (y) costs arising from any default by Tenant of its
obligations under this Lease or (z) costs that are recoverable by Tenant from a
third party (e.g., insurers, warrantors, or tortfeasors).
4.5. Tenant shall have until the date that is nine (9) months after the Term
Commencement Date (the “TI Deadline”) to submit Fund Requests (as defined in the
Work Letter) to Landlord for disbursement of the unused portion of the TI
Allowance, after which date Landlord’s obligation to fund any such costs for
which Tenant has not submitted a Fund Request to Landlord shall expire. The Base
Rent amount shall be increased to include the amount of the Additional TI
Allowance disbursed by Landlord in accordance with this Lease for each year of
the Initial Term starting on the Rent Commencement Date by adding Zero and
18.2/100 Dollars ($0.182) per square foot of Rentable Area for each Dollar of
the Additional TI Allowance disbursed by Landlord to the Base Rent amount, which
such amount shall be prorated if the Additional TI Allowance that is disbursed
by Landlord is not a whole dollar amount (i.e., such Additional TI Allowance
disbursed by Landlord includes both dollars and cents). By way of example and
not in limitation of any provisions hereof, in the event Tenant properly
requests the Additional TI Allowance in the amount of $15.00 per square foot of
Rentable Area, then Tenant’s Base Rent as of the Rent Commencement Date shall be
increased to $68.73 per square feet of Rentable Area. The amount by which Base
Rent shall be increased shall be determined (and Base Rent shall be increased
accordingly) as of the date immediately following the scheduled expiration of
the Free Rent Period and, if such determination does not reflect use by Tenant
of all of the Additional TI Allowance, shall be determined again as of the TI
Deadline, with Tenant paying (on the next succeeding day that Base Rent is due
under this Lease (the “TI True-Up Date”)) any underpayment of the further
adjusted Base Rent for the period beginning on the date immediately following
the scheduled expiration of the Free Rent Period and ending on the TI True-Up
Date.
4.6. Landlord shall not be obligated to expend any portion of the Additional TI
Allowance until Landlord shall have received from Tenant a letter in the form
attached as Exhibit D hereto executed by an authorized officer of Tenant. In no
event shall any unused TI Allowance entitle Tenant to a credit against Rent
payable under this Lease.
4.7. Notwithstanding anything to the contrary in this Lease, Landlord and Tenant
agree that all Tenant Improvements and Alterations (as hereinafter defined)
shall be programmed in accordance with the lab and office zones identified on
Exhibit A-1 attached hereto.

5.         Condition of Premises. Tenant acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty with respect to
the condition of the Premises, the Building or the Project, or with respect to
the suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business. Tenant acknowledges that (a) it is fully familiar with the
condition of the Premises and agrees to take the same in its condition “as is”
as of the Term Commencement Date (subject to Landlord’s obligations to complete
the punch list work), and (b) Landlord shall have no obligation to alter, repair
or otherwise prepare the Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Premises, except with respect to the
completion of the Base Building Improvements and the Tenant Improvements and
with respect to payment of the TI Allowance and Landlord’s maintenance
obligations under Section 18.1. Tenant’s taking of possession of the Premises
shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Premises, the Building and the Project were at
such time in good, sanitary and satisfactory condition and repair.
Notwithstanding the foregoing, Landlord represents to Tenant that, on the Term
Commencement Date, (i) the base building systems serving the Premises (including
the HVAC, electrical, life safety and plumbing systems) shall be in good working
order, and (ii) the Tenant Improvements shall be free from defects in materials
and workmanship not inherent in


{A0622646.2 }
6
 

--------------------------------------------------------------------------------





the quality required or permitted (collectively, “Landlord’s Delivery
Condition”). In the event that Landlord fails to satisfy Landlord’s Delivery
Condition, Tenant’s sole and exclusive remedy for such failure shall be to
deliver written notice to Landlord (a “Repair Notice”) on or before the date
that is (i) six (6) months after the Term Commencement Date with respect to the
heating, ventilating and air conditioning systems servicing the Premises, and
(ii) sixty (60) days after the Term Commencement Date otherwise (the “Repair
Notice Date”), detailing the nature of such failure. In the event that Landlord
receives a Repair Notice on or before the Repair Notice Date, Landlord shall
promptly make any repairs reasonably necessary to correct the failure described
in the Repair Notice (but only to the extent that Landlord reasonably determines
that the failure described in the Repair Notice constitutes and actual failure
of Landlord’s Delivery Condition), at Landlord’s sole cost and expense. Any such
failure of Landlord’s Delivery Condition shall not entitle Tenant to any
monetary damages or delay the Term Commencement Date.

6.         Rentable Area.
6.1. The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect, as the same may be reasonably adjusted from time to
time by Landlord in consultation with Landlord’s architect to reflect changes to
the Premises, the Building or the Project, as applicable. Notwithstanding the
foregoing to the contrary, in no event shall the Rentable Area of the Premises,
the Building or the Project be deemed to have increased unless due to a change
in the outer dimensions of the exterior walls of the same.
6.2. The Rentable Area of the Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.
6.3. The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within the Building that is not then utilized or expected to be utilized as
usable area, including that portion of the Building devoted to corridors,
equipment rooms, restrooms, elevator lobby, atrium and mailroom.

7.         Rent.
7.1. Tenant shall pay to Landlord as Base Rent for the Premises, commencing on
the later of (a) May 1, 2020, and (b) one (1) calendar month after the Term
Commencement Date if the Term Commencement Date occurs after March 31, 2020
(such later date, the “Rent Commencement Date”), the sums set forth in Section
2.3, subject to the rental adjustments provided in Article 8 hereof. Base Rent
shall be paid in equal monthly installments as set forth in Section 2.3, subject
to the rental adjustments provided in Article 8 hereof, each in advance on the
first day of each and every calendar month during the Term.
7.2. In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
Adjusted Share (as defined below) of Operating Expenses (as defined below), (b)
the Property Management Fee (as defined below), and (c) any other amounts that
Tenant assumes or agrees to pay under the provisions of this Lease that are owed
to Landlord, including any and all other sums that may become due by reason of
any default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant, after
notice and the lapse of any applicable cure periods.


{A0622646.2 }
7
 

--------------------------------------------------------------------------------





7.3. Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America to the address set forth in Section 2.8 or
to such other person or at such other place as Landlord may from time designate
in writing. In the event the Term commences or ends on a day other than the
first day of a calendar month, then the Rent for such fraction of a month shall
be prorated for such period on the basis of the number of days in the month and
shall be paid at the then-current rate for such fractional month.
7.4. Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) any other occurrence; and Tenant waives
all rights now or hereafter existing to terminate or cancel this Lease or quit
or surrender the Premises or any part thereof, or to assert any defense in the
nature of constructive eviction to any action seeking to recover rent. Tenant’s
obligation to pay Rent with respect to any period or obligations arising,
existing or pertaining to the period prior to the date of the expiration or
earlier termination of the Term or this Lease shall survive any such expiration
or earlier termination; provided, however, that nothing in this sentence shall
in any way affect Tenant’s obligations with respect to any other period.

8.         Rent Adjustments; Free Rent Period.
8.1. Base Rent (including any increase to Base Rent arising from any
disbursement of the Additional TI Allowance by Landlord in accordance with this
Lease) shall be subject to an annual upward adjustment of three percent (3%) of
the then-current Base Rent. The first such adjustment shall become effective
commencing on the first (1st) annual anniversary of the Rent Commencement Date,
and subsequent adjustments shall become effective on every successive annual
anniversary for so long as this Lease continues in effect.
8.2. Notwithstanding anything to the contrary contained in this Lease, and so
long as no Default (as defined below) by Tenant has occurred, Tenant shall not
be required to pay Base Rent for the period commencing on the Term Commencement
Date and expiring on the day immediately prior to the Rent Commencement Date
(such period, the “Free Rent Period”). During the Free Rent Period, Tenant shall
continue to be responsible for the payment of all of Tenant’s other Rent
obligations under this Lease, including all Additional Rent such as Operating
Expenses, the Property Management Fee, and costs of utilities for the Premises.
Upon the occurrence of any Default, the Free Rent Period shall immediately
expire, and Tenant shall no longer be entitled to any further abatement of Base
Rent pursuant to this Section. In the event of any Default that results in
termination of this Lease, then, as part of the recovery to which Landlord is
entitled pursuant to this Lease, and in addition to any other rights or remedies
to which Landlord may be entitled pursuant to this Lease (including Article 31),
at law or in equity, Landlord shall be entitled to the immediate recovery, as of
the day immediately prior to such termination of the Lease, of the unamortized
amount of Base Rent that Tenant would have paid had the Free Rent Period not
been in effect.

9.         Operating Expenses.
9.1. As used herein, the term “Operating Expenses” shall include:
(a) Government impositions, including property tax costs consisting of real and
personal property taxes (including amounts due under any improvement bond upon
the Building or the Project (including the parcel or parcels of real property
upon which the Building and areas serving the Building are located)) or
assessments in lieu thereof imposed by any federal, state, regional, local or
municipal governmental authority, agency or subdivision (each, a “Governmental
Authority”); taxes on or measured by gross rentals received from the rental of
space in the Project; taxes based on the square footage of the Premises, the
Building or the Project, as well as any parking charges, utilities surcharges or
any other costs levied, assessed or imposed by, or at the direction of, or
arising from Applicable Laws or interpretations thereof, promulgated by any
Governmental Authority in


{A0622646.2 }
8
 

--------------------------------------------------------------------------------





connection with the use or occupancy of the Project or the parking facilities
serving the Project; taxes on this transaction or any document to which Tenant
is a party creating or transferring an interest in the Premises; any fee for a
business license to operate an office building; and any expenses, including the
reasonable cost of attorneys or experts, reasonably incurred by Landlord in
seeking reduction by the taxing authority of the applicable taxes, less tax
refunds obtained as a result of an application for review thereof; and
(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building and the Project, which shall
include Project office rent at fair market rental for a commercially reasonable
amount of space for Project management personnel, to the extent an office used
for Project operations is maintained at the Project, plus customary expenses for
such office, and costs of repairs and replacements to improvements within the
Project as appropriate to maintain the Project as required hereunder; costs of
any shuttle or other transportation services provided for the Project; costs of
utilities furnished to the Common Area; sewer fees; cable television; trash
collection; cleaning, including windows; heating, ventilation and
air-conditioning (“HVAC”); maintenance of landscaping and grounds; snow removal;
maintenance of drives and parking facilities and areas; maintenance of the roof;
security services and devices; building supplies; maintenance or replacement of
equipment utilized for operation and maintenance of the Project; license, permit
and inspection fees; sales, use and excise taxes on goods and services purchased
by Landlord in connection with the operation, maintenance or repair of the
Building or Project systems and equipment; telephone, postage, stationery
supplies and other expenses incurred in connection with the operation,
maintenance or repair of the Project; accounting, legal and other professional
fees and expenses incurred in connection with the Project; costs of furniture,
draperies, carpeting, landscaping supplies, snow removal and other customary and
ordinary items of personal property provided by Landlord for use in Common Area;
capital expenditures (i) for replacing obsolete equipment, (ii) for the primary
purpose of reducing Operating Expenses or (iii) required by any Governmental
Authority to comply with changes in Applicable Laws that take effect after the
Execution Date (collectively, “Permitted Capital Expenditures”), in each case
amortized over the useful life thereof, as reasonably determined by Landlord, in
accordance with generally accepted accounting principles, but in no event longer
than ten (10) years; costs of complying with Applicable Laws (except to the
extent such costs are incurred to remedy non-compliance as of the Execution Date
with Applicable Laws); costs to keep the Project in compliance with, or costs or
fees otherwise required under or incurred pursuant to any CC&Rs (as defined
below), including condominium fees; insurance premiums, including premiums for
commercial general liability, property casualty, earthquake, terrorism and
environmental coverages; portions of insured losses paid by Landlord as part of
the deductible portion of a loss pursuant to the terms of insurance policies;
service contracts; costs of services of independent contractors retained to do
work of a nature referenced above; and costs of compensation (including
employment taxes and fringe benefits) of all persons who perform regular and
recurring duties connected with the day-to-day operation and maintenance of the
Project, its equipment, the adjacent walks, landscaped areas, drives and parking
areas, including janitors, floor waxers, window washers, watchmen, gardeners,
sweepers, plow truck drivers, handymen, and engineering/maintenance/facilities
personnel.
(c) Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project, penalties
or interest incurred by reason of Landlord’s failure to timely pay any taxes or
other impositions of a Governmental Authority; any leasing commissions; expenses
that relate to preparation of rental space for a tenant; expenses of initial
development and construction, including grading, paving, landscaping and
decorating (as distinguished from maintenance, repair and replacement of the
foregoing); legal expenses relating to other tenants; costs of repairs to the
extent reimbursed by payment of insurance proceeds received by Landlord;
principal, interest and other expenses for loans to Landlord or secured by a
loan agreement, mortgage, deed of trust, security instrument or other loan
document covering the Project or a portion thereof (collectively, “Loan
Documents”) (provided that interest upon a government assessment or improvement
bond payable in installments shall constitute an Operating Expense under
Subsection 9.1(a)); depreciation claimed by Landlord for tax purposes (provided
that


{A0622646.2 }
9
 

--------------------------------------------------------------------------------





this exclusion of depreciation is not intended to delete from Operating Expenses
actual costs of repairs and replacements and reasonable reserves in regard
thereto that are provided for in Subsection 9.1(b)); taxes that are excluded
from Operating Expenses by the last sentence of Subsection 9.1(a); costs or
expenses incurred in connection with the financing or sale of the Project or any
portion thereof (other than property taxes); costs expressly excluded from
Operating Expenses elsewhere in this Lease or that are charged to or paid by
Tenant under other provisions of this Lease; professional fees and disbursements
and other costs and expenses related to the ownership (as opposed to the use,
occupancy, operation, maintenance or repair) of the Project; cost and expenses
of investigating, monitoring and remediating hazardous materials that existed on
the Property prior to the Execution Date; rent under any ground lease; capital
expenditures other than Permitted Capital Expenditures; reserves; expenses for
any item or service not provided to Tenant but provided to certain other
tenant(s) in the Project; expenses for any item or service which Tenant pays
directly to a third party or separately pays to Landlord; management fees (other
than the Property Management Fee); costs incurred due to the negligence or
willful misconduct of Landlord or its agents and employees; penalties, fines and
other costs incurred due to violation of Applicable Laws by Landlord and any
interest or penalties attributable to late payment by Landlord of any Operating
Expenses (but only provided Tenant is timely in the payment of Tenant’s Pro Rata
Share of Operating Expenses); and any item that, if included in Operating
Expenses, would involve a double collection for such item by Landlord. To the
extent that Tenant uses more than Tenant’s Pro Rata Share of any item of
Operating Expenses, Tenant shall pay Landlord for such excess in addition to
Tenant’s obligation to pay Tenant’s Pro Rata Share of Operating Expenses (such
excess, together with Tenant’s Pro Rata Share, “Tenant’s Adjusted Share”).
9.2. Tenant shall pay to Landlord on the first day of each calendar month of the
Term, as Additional Rent, (a) the Property Management Fee (as defined below),
and (c) Landlord’s estimate of Tenant’s Adjusted Share of Operating Expenses
with respect to the Building and the Project, as applicable, for such month.
(w) The “Property Management Fee” shall equal three percent (3%) of Base Rent
due from Tenant. Tenant shall pay the Property Management Fee in accordance with
Section 9.2 with respect to the entire Term, including any Free Rent Period, any
extensions of the Term, or any holdover periods, regardless of whether Tenant is
obligated to pay Base Rent, Operating Expenses or any other Rent with respect to
any such period or portion thereof. During any Free Rent Period (and any period
of occupancy prior to the Term as further described in Section 9.5), the
Property Management Fee shall be calculated as if Tenant were paying Base Rent
in the full amount required pursuant to this Lease had the Free Rent Period not
been in effect.
(x) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord), Landlord shall furnish
to Tenant a statement showing in reasonable detail the actual Operating
Expenses, Tenant’s Adjusted Share of Operating Expenses, and the cost of
providing utilities to the Premises for the previous calendar year (“Landlord’s
Statement”). Any additional sum due from Tenant to Landlord shall be due and
payable within thirty (30) days after receipt of an invoice therefor. If the
amounts paid by Tenant pursuant to this Section exceed Tenant’s Adjusted Share
of Operating Expenses for the previous calendar year, then Landlord shall credit
the difference against the Rent next due and owing from Tenant; provided that,
if the Lease term has expired, Landlord shall accompany Landlord’s Statement
with payment for the amount of such difference. Landlord’s annual statement
shall be final and binding upon Tenant unless Tenant, within ninety (90) days
after Tenant’s receipt thereof, shall contest any item therein by giving written
notice to Landlord, specifying each item contested and the reasons therefor;
provided that Tenant shall in all events pay the amount specified in Landlord’s
annual statement, pending the results of the Independent Review and
determination of the Accountant(s), as applicable and as each such term is
defined below. If, during such 90-day period, Tenant reasonably and in good
faith questions or contests the correctness of Landlord’s statement of Tenant’s
Share of Operating Expenses, Landlord shall provide Tenant with reasonable
access to Landlord’s books and records to the extent relevant to determination
of Operating Expenses, and such information as Landlord reasonably determines to
be responsive to Tenant’s written inquiries. In the event that, after Tenant’s
review of such information, Landlord and Tenant


{A0622646.2 }
10
 

--------------------------------------------------------------------------------





cannot agree upon the amount of Tenant’s Share of Operating Expenses, then
Tenant shall have the right to have an independent public accounting firm hired
by Tenant on an hourly basis and not on a contingent-fee basis (at Tenant’s sole
cost and expense) and approved by Landlord (which approval Landlord shall not
unreasonably withhold or delay) audit and review such of Landlord’s books and
records for the year in question as directly relate to the determination of
Operating Expenses for such year (the “Independent Review”). Landlord shall make
such books and records available at the location where Landlord maintains them
in the ordinary course of its business. Landlord need not provide copies of any
books or records. Tenant shall commence the Independent Review within fifteen
(15) days after the date Landlord has given Tenant access to Landlord’s books
and records for the Independent Review. Tenant shall complete the Independent
Review and notify Landlord in writing of Tenant’s specific objections to
Landlord’s calculation of Operating Expenses (including Tenant’s accounting
firm’s written statement of the basis, nature and amount of each proposed
adjustment) no later than sixty (60) days after Landlord has first given Tenant
access to Landlord’s books and records for the Independent Review. Landlord
shall review the results of any such Independent Review. The parties shall
endeavor to agree promptly and reasonably upon Operating Expenses taking into
account the results of such Independent Review. If, as of sixty (60) days after
Tenant has submitted the Independent Review to Landlord, the parties have not
agreed on the appropriate adjustments to Operating Expenses, then the parties
shall engage a mutually agreeable independent third party accountant with at
least ten (10) years’ experience in commercial real estate accounting in the
Watertown area (the “Accountant”). If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review). If either
party fails to timely appoint an Accountant, then the Accountant the other party
appoints shall be the sole Accountant. Within ten (10) days after appointment of
the Accountant(s), Landlord and Tenant shall each simultaneously give the
Accountants (with a copy to the other party) its determination of Operating
Expenses, with such supporting data or information as each submitting party
determines appropriate. Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses. The Accountants may not select or designate
any other determination of Operating Expenses. The determination of the
Accountant(s) shall bind the parties. If the parties agree or the Accountant(s)
determine that the Operating Expenses actually paid by Tenant for the calendar
year in question exceeded Tenant’s obligations for such calendar year, then
Landlord shall, at Tenant’s option, either (a) credit the excess to the next
succeeding installments of estimated Additional Rent or (b) pay the excess to
Tenant within thirty (30) days after delivery of such results, and if such
excess is more than ten percent (10%) of Tenant’s obligations, then Landlord
shall also reimburse Tenant for the costs of its Independent Review and its
Accountants. If the parties agree or the Accountant(s) determine that Tenant’s
payments of Operating Expenses for such calendar year were less than Tenant’s
obligation for the calendar year, then Tenant shall pay the deficiency to
Landlord within thirty (30) days after delivery of such results.
(y) Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.
9.3. Landlord or an affiliate(s) of Landlord currently own and may acquire in
the future other property(ies) in the vicinity of the Project (collectively,
“Neighboring Properties”). In connection with Landlord performing services for
the Project pursuant to this Lease, similar services may be performed by the
same vendor(s) for Neighboring Properties, including without limitation, shuttle
services. In such a case, Landlord shall reasonably allocate to each Building
and the Project the costs for such services based upon the ratio that the square
footage of the Building or the Project (as applicable) bears to the total square
footage of all of the Neighboring Properties or buildings within the Neighboring
Properties for which the services are performed, unless the scope of the
services performed for any building or property (including the Building and the
Project) is disproportionately more or less than for others, in which case
Landlord shall equitably allocate the costs based on the scope of the services
being performed for each building or property (including the Building and the
Project).


{A0622646.2 }
11
 

--------------------------------------------------------------------------------





9.4. Tenant shall not be responsible for Operating Expenses with respect to any
time period prior to the Term Commencement Date; provided, however, that if
Landlord shall permit Tenant possession of the Premises prior to the Term
Commencement Date for the conduct of Tenant’s business (as opposed to
installation of improvements, equipment, cabling, furniture and personal
property pursuant to Section 4.3), Tenant shall be responsible for Operating
Expenses from such earlier date of possession (the Term Commencement Date or
such earlier date, as applicable, the “Expense Trigger Date”); and provided,
further, that Landlord may annualize certain Operating Expenses incurred prior
to the Expense Trigger Date over the course of the budgeted year during which
the Expense Trigger Date occurs, and Tenant shall be responsible for the
annualized portion of such Operating Expenses corresponding to the number of
days during such year, commencing with the Expense Trigger Date, for which
Tenant is otherwise liable for Operating Expenses pursuant to this Lease.
Tenant’s responsibility for Tenant’s Adjusted Share of Operating Expenses shall
continue to the latest of (a) the date of termination of the Lease, (b) the date
Tenant has fully vacated the Premises and (c) if termination of the Lease is due
to a default by Tenant, the date through which Tenant’s obligations to pay Rent
hereunder shall cease.
9.5. Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.
9.6. Within thirty (30) days after the end of each calendar month, Tenant shall
submit to Landlord an invoice, or, in the event an invoice is not available, an
itemized list, of all costs and expenses that (a) Tenant has incurred (either
internally or by employing third parties) during the prior month and (b) for
which Tenant reasonably believes it is entitled to reimbursements from Landlord
pursuant to the terms of this Lease or that Tenant reasonably believes is the
responsibility of Landlord pursuant to this Lease or the Work Letter.
9.7. In the event that the Building or Project is less than fully occupied
during a calendar year, Tenant acknowledges that Landlord may extrapolate
Operating Expenses that vary depending on the occupancy of the Building or
Project, as applicable, to equal Landlord’s reasonable estimate of what such
Operating Expenses would have been had the Building or Project, as applicable,
been ninety-five percent (95%) occupied during such calendar year; provided,
however, that Landlord shall not recover more than one hundred percent (100%) of
Operating Expenses.

10.       Taxes on Tenant’s Property.
10.1. Tenant shall be solely responsible for the payment of any and all taxes
levied upon (a) personal property and trade fixtures located at the Premises and
(b) any gross or net receipts of or sales by Tenant, and shall pay the same at
least twenty (20) days prior to delinquency.
10.2. If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, within twenty (20) days after demand, repay to Landlord the
taxes so paid by Landlord.
10.3 If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments


{A0622646.2 }
12
 

--------------------------------------------------------------------------------





levied against Landlord or the Building, the Property or the Project by reason
of such excess assessed valuation shall be deemed to be taxes levied against
personal property of Tenant and shall be governed by the provisions of Section
10.2. Any such excess assessed valuation due to improvements in or alterations
to space in the Project leased by other tenants at the Project shall not be
included in Operating Expenses. If the records of the applicable governmental
assessor’s office are available and sufficiently detailed to serve as a basis
for determining whether such Tenant improvements or alterations are assessed at
a higher valuation than the Building Standard, then such records shall be
binding on both Landlord and Tenant.

11.       Security Deposit.
11.1. Tenant shall deposit with Landlord on or before the Execution Date the sum
set forth in Section 2.6 (the “Security Deposit”), which sum shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the period commencing on the Execution Date and ending upon the expiration or
termination of Tenant’s obligations under this Lease. If Tenant Defaults (as
defined below) with respect to any provision of this Lease, including any
provision relating to the payment of Rent, then Landlord may (but shall not be
required to) use, apply or retain all or any part of the Security Deposit for
the payment of any Rent or any other sum in default, or to compensate Landlord
for any other loss or damage that Landlord may suffer by reason of Tenant’s
default. If any portion of the Security Deposit is so used or applied, then
Tenant shall, within ten (10) days following demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount, and Tenant’s failure to do so shall be a material breach of this Lease.
The provisions of this Article shall survive the expiration or earlier
termination of this Lease.
11.2. In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.
11.3. Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.
11.4. If Tenant shall fully and faithfully perform every provision of this Lease
to be performed by it, then the Security Deposit, or any balance thereof, shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.
11.5. If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of Landlord.
Landlord shall be entitled to all interest and/or dividends, if any, accruing on
the Security Deposit. Landlord shall not be required to credit Tenant with any
interest for any period during which Landlord does not receive interest on the
Security Deposit.
11.6. The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion. Tenant
may at any time, except when Tenant is in Default (as defined below), deliver a
letter of credit (the “L/C Security”) as the entire Security Deposit, as
follows:
(a) If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is ninety (90) days after the then-current Term Expiration Date, a
letter of credit substantially in the form of Exhibit E issued by an issuer
reasonably satisfactory to Landlord (it being agreed that Silicon Valley Bank,
N.A. is satisfactory), in the amount of the Security Deposit, with an


{A0622646.2 }
13
 

--------------------------------------------------------------------------------





initial term of at least one year. Landlord may require the L/C Security to be
re-issued by a different issuer at any time during the Term if Landlord
reasonably believes that the issuing bank of the L/C Security is or may soon
become insolvent; provided, however, Landlord shall return the existing L/C
Security to the existing issuer immediately upon receipt of the substitute L/C
Security. If any issuer of the L/C Security shall become insolvent or placed
into FDIC receivership, then Tenant shall immediately deliver to Landlord
(without the requirement of notice from Landlord) substitute L/C Security issued
by an issuer reasonably satisfactory to Landlord, and otherwise conforming to
the requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension.
(b) If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.
(c) Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date that is
forty-five (45) days before any L/C Security expires (even if such scheduled
expiry date is after the Term Expiration Date) Tenant has not delivered to
Landlord an amendment or replacement for such L/C Security, reasonably
satisfactory to Landlord, extending the expiry date to the earlier of (1) sixty
(60) days after the then-current Term Expiration Date or (2) the date that is
one year after the then-current expiry date of the L/C Security, (iii) the L/C
Security provides for automatic renewals, Landlord asks the issuer to confirm
the current L/C Security expiry date, and the issuer fails to do so within ten
(10) business days, (iv) Tenant fails to pay (when and as Landlord reasonably
requires) any bank charges for Landlord’s transfer of the L/C Security or (v)
the issuer of the L/C Security ceases, or announces that it will cease, to
maintain an office in the city where Landlord may present drafts under the L/C
Security (and fails to permit drawing upon the L/C Security by overnight courier
or facsimile). This Section does not limit any other provisions of this Lease
allowing Landlord to draw the L/C Security under specified circumstances.
(d) Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.
(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.
11.7. If as of the third (3rd) anniversary of the Rent Commencement Date, Tenant
has not been in Default under this Lease (the “SD Reduction Obligation”), then
Tenant, at any time after the third (3rd) anniversary of the


{A0622646.2 }
14
 

--------------------------------------------------------------------------------





Rent Commencement Date, but no later than forty-five (45) days after the third
(3rd) anniversary of the Rent Commencement Date, may notify Landlord in writing
that it wishes to decrease the Security Deposit to an amount equal to One
Million Ninety Thousand Six Hundred Seventy-Two and 00/100 Dollars
($1,090,672.00) (the “Reduced Security Deposit”). Within ten (10) Business Days
following Landlord’s receipt of such notice, Landlord shall (y) confirm in
writing that the SD Reduction Obligation has been satisfied and that the
Security Deposit shall be deemed to equal the Reduced Security Deposit, or (z)
notify Tenant that the SD Reduction Obligation has not been satisfied and that
the Security Deposit shall not be decreased. Upon Landlord’s confirmation that
the SD Reduction Obligation has been satisfied, (i) if the Security Deposit is
in the form of cash, Landlord shall return to Tenant the excess amount within
ten (10) Business Days following such confirmation, or (ii) if the Security
Deposit is in the form of the L/C Security, the Tenant may provide to Landlord,
and Landlord shall accept, a replacement L/C Security in the amount of the
Reduced Security Deposit in the form required by Section 11.6 of this Lease.

12.       Use.
12.1. Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion. Tenant shall be prohibited from using the
Premises or any portion of the Property for the sale or production of marijuana.
12.2. Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy (or its substantial
equivalent) issued for the Building or the Project, and shall, upon five (5)
days’ written notice from Landlord, discontinue any use of the Premises that is
declared or claimed by any Governmental Authority having jurisdiction to be a
violation of any of the above, or that in Landlord’s reasonable opinion violates
any of the above. Tenant shall comply with any direction of any Governmental
Authority having jurisdiction that shall, by reason of the nature of Tenant’s
use or occupancy of the Premises, impose any duty upon Tenant or Landlord with
respect to the Premises or with respect to the use or occupation thereof, and
shall indemnify, defend (at the option of and with counsel reasonably acceptable
to the indemnified party(ies)), save, reimburse and hold harmless (collectively,
“Indemnify,” “Indemnity” or “Indemnification,” as the case may require) Landlord
and its affiliates, employees, agents and contractors; and any lender,
mortgagee, ground lessor or beneficiary (each, a “Lender” and, collectively with
Landlord and its affiliates, employees, agents and contractors, the “Landlord
Indemnitees”) harmless from and against any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages, suits
or judgments, and all reasonable expenses (including reasonable attorneys’ fees,
charges and disbursements, regardless of whether the applicable demand, claim,
action, cause of action or suit is voluntarily withdrawn or dismissed) incurred
in investigating or resisting the same (collectively, “Claims”) of any kind or
nature that arise before, during or after the Term as a result of Tenant’s
breach of this Section.
12.3. Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project, and Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article.
12.4. Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.
12.5. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent. Tenant shall,
upon termination of this Lease, return to Landlord all keys to offices and
restrooms either furnished to or otherwise procured by Tenant. In the event any
key so furnished to Tenant is lost, Tenant shall pay to Landlord


{A0622646.2 }
15
 

--------------------------------------------------------------------------------





the cost of replacing the same or of changing the lock or locks opened by such
lost key if Landlord shall deem it necessary to make such change.
12.6. No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills or items attached to windows that are visible from outside the
Premises. No equipment, furniture or other items of personal property shall be
placed on any exterior balcony without Landlord’s prior written consent.
12.7. No sign, advertisement or notice (“Signage”) shall be exhibited, painted
or affixed by Tenant on any part of the Premises visible from outside the
Premises or on any part of the Building without Landlord’s prior written
consent. Signage shall conform to Landlord’s design criteria. For any Signage,
Tenant shall, at Tenant’s own cost and expense, (a) acquire all permits for such
Signage in compliance with Applicable Laws and (b) design, fabricate, install
and maintain such Signage in a first-class condition. Tenant shall be
responsible for reimbursing Landlord for costs incurred by Landlord in removing
any of Tenant’s Signage and restoring any damage to the Premises or the Building
upon the expiration or earlier termination of the Lease. Interior signs on entry
doors to the Premises and the directory tablet shall be inscribed, painted or
affixed for Tenant by Landlord at Landlord’s sole cost and expense, and shall be
of a size, color and type and be located in a place acceptable to Landlord. The
directory tablet shall be provided exclusively for the display of the name and
location of tenants only. Tenant shall not place anything on the exterior of the
corridor walls or corridor doors other than Landlord’s standard lettering. At
Landlord’s option, Landlord may install any Tenant Signage, and Tenant shall pay
all costs associated with such installation within thirty (30) days after demand
therefor. Notwithstanding anything herein to the contrary, all Tenant Signage,
other than directory or monument signage, whether installed by Landlord or
Tenant, shall incorporate, at Tenant’s election, Tenant’s corporate logo,
graphics and colors.
12.8. Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.
12.9. Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Area or other offices in the Project.
12.10. Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes, (c)
cause, maintain or permit any nuisance or waste in, on or about the Project or
(d) take any other action that would in Landlord’s reasonable determination in
any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment. Notwithstanding any other provision herein to the
contrary, Tenant shall be responsible for all liabilities, costs and expenses
arising from or in connection with the compliance of the Premises with the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and
local accessibility laws, codes, ordinances and rules (collectively, and
together with regulations promulgated pursuant thereto, the “ADA”), and Tenant
shall Indemnify the Landlord Indemnitees from and against any Claims arising
from any such failure of the Premises to comply with the ADA. Notwithstanding
the foregoing, and without limiting Tenant’s responsibilities under this
Section, at the time of Landlord’s delivery of the Premises, the Common Area
shall be ADA compliant. This Section (as well as any other provisions of this
Lease dealing with Indemnification of the Landlord Indemnitees by Tenant) shall
be deemed to be modified in each case by the insertion in the appropriate place
of the following: “except as otherwise provided in Mass. G.L.


{A0622646.2 }
16
 

--------------------------------------------------------------------------------





Ter. Ed., C. 186, Section 15.” For the avoidance of doubt, “Lenders” shall also
include historic tax credit investors and new market tax credit investors. The
provisions of this Section shall survive the expiration or earlier termination
of this Lease.
12.11. Tenant shall establish and maintain a chemical safety program
administered by a licensed, qualified individual in accordance with the
requirements of the Massachusetts Water Resources Authority (“MWRA”) and any
other applicable Governmental Authority. Tenant shall be solely responsible for
all costs incurred in connection with such chemical safety program, and Tenant
shall provide Landlord with such documentation as Landlord may reasonably
require evidencing Tenant’s compliance with the requirements of (a) the MWRA and
any other applicable Governmental Authority with respect to such chemical safety
program and (b) this Section. Notwithstanding the foregoing, Landlord shall
obtain and maintain during the Term (m) any permit required by the MWRA (“MWRA
Permit”) and (n) a wastewater treatment operator license from the Commonwealth
of Massachusetts with respect to Tenant’s use of the Acid Neutralization Tank
(as defined below) in the Building. Tenant shall not introduce anything into the
Acid Neutralization Tank (x) in violation of the terms of the MWRA Permit, (y)
in violation of Applicable Laws or (z) that would interfere with the proper
functioning of the Acid Neutralization Tank. Tenant agrees to reasonably
cooperate with Landlord in order to obtain the MWRA Permit and the wastewater
treatment operator license. Tenant shall reimburse Landlord within ten (10)
business days after demand for any costs incurred by Landlord pursuant to this
Section.

13.       Rules and Regulations, CC&Rs, Parking Facilities and Common Area.
13.1. Tenant shall have the non-exclusive right, in common with others, to use
the Common Area in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Area and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit F, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter promulgated by Landlord in its sole and
absolute discretion (the “Rules and Regulations”). Tenant shall and shall ensure
that its contractors, subcontractors, employees, subtenants and invitees
faithfully observe and comply with the Rules and Regulations. Landlord shall not
be responsible to Tenant for the violation or non-performance by any other
tenant or any agent, employee or invitee thereof of any of the Rules and
Regulations.
13.2. This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property, including, without limitation, a
Declaration of Use Restrictions and Affirmative Covenants dated as June 24, 2014
recorded with the Middlesex South District Registry of Deeds Registry in Book
63800, Page 255, as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time (collectively, the “CC&Rs”) provided
that any such amendments, restatements, supplements or modifications do not
materially modify Tenant’s rights or obligations hereunder. Tenant shall, at its
sole cost and expense, comply with the CC&Rs.
13.3. Notwithstanding anything in this Lease to the contrary, Tenant may not
install any security systems (including cameras) outside the Premises or that
record sounds or images outside the Premises without Landlord’s prior written
consent, which Landlord may withhold in its sole and absolute discretion.
13.4. Tenant shall have a non-exclusive, irrevocable license to use sixty-seven
(67) parking spaces at the parking facilities, which consist of a structured
parking garage and surface lot adjacent to the Building, serving the Building in
common on an unreserved basis with other tenants of the Building during the Term
(i) at no additional cost during the initial Term; and (ii) upon the
commencement of an Option term, at a cost equal to fair market rent, as
determined by Landlord from time to time, per parking space per month, which
Tenant shall pay simultaneously with payments of Base Rent as Additional Rent.
Landlord reserves the right to adopt protocols concerning the use of the parking
facilities, such as the use of passes or stickers issued by Landlord, with which
Tenant and its contractors, subcontractors, employees, subtenants and invitees
shall faithfully observe and comply.


{A0622646.2 }
17
 

--------------------------------------------------------------------------------

 




13.5. Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Landlord reserves the right to determine that parking facilities are
becoming overcrowded and to limit Tenant’s use thereof. Upon such determination,
Landlord may reasonably allocate parking spaces among Tenant and other tenants
of the Building or the Project. Nothing in this Section, however, is intended to
create an affirmative duty on Landlord’s part to monitor parking.
13.6. Subject to the terms of this Lease including the Rules and Regulations and
the rights of other tenants of the Building, Tenant shall have the non-exclusive
right to access the freight loading dock, at no additional cost.
13.7. This Lease is subject to that certain Activity and Use Limitation a notice
of which is recorded with the Middlesex South District Registry of Deeds in Book
60629, Page 36.

14.       Project Control by Landlord.
14.1. Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project;
convert the Building to condominium units; change the size of the Project by
selling all or a portion of the Project or adding real property and any
improvements thereon to the Project; grant easements and licenses to third
parties; maintain or establish ownership of the Building separate from fee title
to the Property; make additions to or reconstruct portions of the Building and
the Project; install, use, maintain, repair, replace and relocate for service to
the Premises and other parts of the Building or the Project pipes, ducts,
conduits, wires and appurtenant fixtures, wherever located in the Premises, the
Building or elsewhere at the Project; and alter or relocate any other Common
Area or facility, including private drives, lobbies, entrances and landscaping;
provided, however, that such rights shall be exercised in a way that does not
materially adversely affect Tenant’s beneficial use and occupancy of the
Premises, including the Permitted Use and Tenant’s access to the Premises.
Tenant acknowledges that Landlord specifically reserves the right to allow the
exclusive use of corridors and restroom facilities located on specific floors to
one or more tenants occupying such floors; provided, however, that Tenant shall
not be deprived of the use of the corridors reasonably required to serve the
Premises or of restroom facilities serving the floor upon which the Premises are
located.
14.2. Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord, provided, however,
that Landlord’s exercise of its rights under this Section shall not reduce the
usable area of the Premises or materially adversely interfere with the Permitted
Use of the Premises.
14.3. Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.
14.4. Landlord may, at any and all reasonable times during non-business hours
(or during business hours, if Landlord so requests), and upon twenty-four (24)
hours’ prior notice (which may be oral or by email to the office manager or
other Tenant-designated individual at the Premises; but provided that no time
restrictions shall apply or advance notice be required if an emergency
necessitates immediate entry), enter the Premises to (u) inspect the same and to
determine whether Tenant is in compliance with its obligations hereunder, (v)
supply any service Landlord is required to provide hereunder, (w) alter, improve
or repair any portion of the Building other than the Premises for which access
to the Premises is reasonably necessary, (x) post notices of nonresponsibility,
(y) access the telephone equipment, electrical substation and fire risers and
(z) show the Premises to prospective tenants during the final year of the Term
and current and prospective purchasers and lenders at any time. In connection
with any such alteration, improvement or repair as described in Subsection
14.4(w), Landlord may erect in the Premises or elsewhere in the Project
scaffolding and other structures reasonably required for the alteration,


{A0622646.2 }
18
 

--------------------------------------------------------------------------------

 




improvement or repair work to be performed. In no event shall Tenant’s Rent
abate as a result of Landlord’s activities pursuant to this Section; provided,
however, that all such activities shall be conducted in such a manner so as to
cause as little interference to Tenant as is reasonably possible. Landlord shall
at all times retain a key with which to unlock all of the doors in the Premises.
If an emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises shall not constitute a forcible or unlawful entry to the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof.

15.       Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent
and performing its obligations contained in this Lease, may peacefully and
quietly have, hold and enjoy the Premises, free from any claim by Landlord or
persons claiming under Landlord, but subject to all of the terms and provisions
hereof, provisions of Applicable Laws and rights of record to which this Lease
is or may become subordinate. This covenant is in lieu of any other quiet
enjoyment covenant, either express or implied.

16.       Utilities and Services.
16.1. Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises, together with any fees, surcharges
and taxes thereon. If any such utility is not separately metered to Tenant,
Tenant shall pay Tenant’s Adjusted Share of all charges of such utility jointly
metered with other premises as Additional Rent or, in the alternative, Landlord
may, at its option, monitor the usage of such utilities by Tenant and charge
Tenant with the cost of purchasing, installing and monitoring such metering
equipment, which cost shall be paid by Tenant as Additional Rent. Tenant shall
maintain temperature and humidity in the Premises in accordance with ASHRAE
standards at all times.
16.2. Landlord may base its bills for utilities on reasonable estimates;
provided that Landlord adjusts such billings as part of the next Landlord’s
Statement (or more frequently, as determined by Landlord) to reflect the actual
cost of providing utilities to the Premises. To the extent that Tenant uses more
than Tenant’s Pro Rata Share of any utilities, then Tenant shall pay Landlord
for Tenant’s Adjusted Share of such utilities to reflect such excess. In the
event that the Building or Project is less than fully occupied during a calendar
year, Tenant acknowledges that Landlord may extrapolate utility usage that
varies depending on the occupancy of the Building or Project (as applicable) to
equal Landlord’s reasonable estimate of what such utility usage would have been
had the Building or Project, as applicable, been ninety-five percent (95%)
occupied during such calendar year; provided, however, that Landlord shall not
recover more than one hundred percent (100%) of the cost of such utilities.
Tenant shall not be liable for the cost of utilities supplied to the Premises
attributable to the time period prior to the Term Commencement Date; provided,
however, that, if Landlord shall permit Tenant possession of the Premises prior
to the Term Commencement Date and Tenant uses the Premises for any purpose other
than installation of improvements, equipment, cabling, and furniture and
placement of personal property as set forth in Section 4.3 (including to
construct the Tenant Improvements), then Tenant shall be responsible for the
cost of utilities supplied to the Premises from such earlier date of possession.
16.3. Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accidents; breakage; casualties (to the extent not caused by the
party claiming Force Majeure); Severe Weather Conditions (as defined below);
physical natural disasters (but excluding weather conditions that are not Severe
Weather Conditions); strikes, lockouts or other labor disturbances or labor
disputes (other than labor disturbances and labor disputes resulting solely from
the acts or omissions of the party claiming Force Majeure); acts of terrorism;
riots or civil disturbances; wars or insurrections; shortages of materials
(which shortages are not unique to the party claiming Force Majeure); government
regulations, moratoria or other governmental actions, inactions or delays;
failures to grant consent or delays in


{A0622646.2 }
19
 

--------------------------------------------------------------------------------







granting consent by any Lender whose consent is required under any applicable
Loan Document; failures by third parties to deliver gas, oil or another suitable
fuel supply, or inability of the party claiming Force Majeure, by exercise of
reasonable diligence, to obtain gas, oil or another suitable fuel; or other
causes beyond the reasonable control of the party claiming that Force Majeure
has occurred (collectively, “Force Majeure”); or, to the extent permitted by
Applicable Laws, Landlord’s negligence. In the event of such failure, Tenant
shall not be entitled to termination of this Lease or any abatement or reduction
of Rent, nor shall Tenant be relieved from the operation of any covenant or
agreement of this Lease. “Severe Weather Conditions” means weather conditions
that are materially worse than those that reasonably would be anticipated for
the Property at the applicable time based on historic meteorological records.
Notwithstanding anything to the contrary in this Lease, if, for more than seven
(7) consecutive days following written notice to Landlord and as a direct result
of Landlord’s gross negligence or willful misconduct (and except to the extent
that such failure arises from any other factor, including any action or inaction
of a Tenant Party (as defined below)), the provision of HVAC or other utilities
to all or a material portion of the Premises that Landlord must provide pursuant
to this Lease is interrupted (a “Material Services Failure”), then Base Rent and
Tenant’s Adjusted Share of Operating Expenses (or, to the extent that less than
all of the Premises are affected, a proportionate amount (based on the Rentable
Area of the Premises that is rendered unusable) of Base Rent and Tenant’s
Adjusted Share of Operating Expenses) shall thereafter be abated until the
Premises are again usable by Tenant for the Permitted Use; provided, however,
that, if Landlord is diligently pursuing the restoration of such HVAC and other
utilities and Landlord provides substitute HVAC and other utilities reasonably
suitable for Tenant’s continued use and occupancy of the Premises for the
Permitted Use (e.g., supplying potable water or portable air conditioning
equipment), then neither Base Rent nor Tenant’s Adjusted Share of Operating
Expenses shall be abated. During any Material Services Failure, Tenant will
cooperate with Landlord to arrange for the provision of any interrupted utility
services on an interim basis via temporary measures until final corrective
measures can be accomplished, and Tenant will permit Landlord the necessary
access to the Premises to remedy such Material Service Failure. In the event of
any interruption of HVAC or other utilities that Landlord must provide pursuant
to this Lease, regardless of the cause, Landlord shall diligently pursue the
restoration of such HVAC and other utilities. Notwithstanding anything in this
Lease to the contrary, but subject to Article 24 (which shall govern in the
event of a casualty), the provisions of this Section shall be Tenant’s sole
recourse and remedy in the event of an interruption of HVAC or other utilities
to the Premises, including related to Section 16.8.
16.4. Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon. Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.
16.5. Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way (a)
increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building or Project (as applicable) beyond the existing capacity of the
Building or the Project usually furnished or supplied for the Permitted Use or
(b) exceed Tenant’s Pro Rata Share of the Building’s or Project’s (as
applicable) capacity to provide such utilities or services.
16.6. If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building or the
Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.


{A0622646.2 }
20
 

--------------------------------------------------------------------------------







16.7. Landlord shall provide water in Common Area for lavatory and landscaping
purposes only, which water shall be from the local municipal or similar source;
provided, however, that if Landlord determines that Tenant requires, uses or
consumes water provided to the Common Area for any purpose other than ordinary
lavatory purposes, Landlord may install a water meter (“Tenant Water Meter”) and
thereby measure Tenant’s water consumption for all purposes. Tenant shall pay
Landlord for the costs of any Tenant Water Meter and the installation and
maintenance thereof during the Term. If Landlord installs a Tenant Water Meter,
Tenant shall pay for water consumed, as shown on such meter, as and when bills
are rendered. If Tenant fails to timely make such payments, Landlord may pay
such charges and collect the same from Tenant. Any such costs or expenses
incurred or payments made by Landlord for any of the reasons or purposes stated
in this Section shall be deemed to be Additional Rent payable by Tenant and
collectible by Landlord as such.
16.8. Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and subject to the abatement of Rent provided in
Section 16.3, Landlord shall further have no responsibility or liability for
failure to supply elevator facilities, plumbing, ventilation, air conditioning
or utility service when prevented from doing so by Force Majeure or, to the
extent permitted by Applicable Laws, Landlord’s negligence. Without limiting the
foregoing, it is expressly understood and agreed that any covenants on
Landlord’s part to furnish any service pursuant to any of the terms, covenants,
conditions, provisions or agreements of this Lease, or to perform any act or
thing for the benefit of Tenant, shall not be deemed breached if Landlord is
unable to furnish or perform the same by virtue of Force Majeure or, to the
extent permitted by Applicable Laws, Landlord’s negligence.
16.9. Landlord will install a generator providing standby power to the base
Building systems, the Premises, and other tenant premises in the Building (the
“Generator”) as part of the Base Building Improvements. Landlord will connect
the Generator to the Premises as part of the Tenant Improvements. Tenant shall
be entitled to use up to its proportionate share (after deducting any power from
the Generator required for the Common Area) of power from the Generator on a
non-exclusive basis with other tenants in the Building. The cost of maintaining,
repairing and replacing the Generator shall constitute Operating Expenses.
Landlord expressly disclaims any warranties with regard to the Generator or the
installation thereof, including any warranty of merchantability or fitness for a
particular purpose. Landlord shall maintain the Generator and any equipment
connecting the Generator to Tenant’s automatic transfer switch in good working
condition, provided, however, that Tenant shall be solely responsible, at
Tenant’s sole cost and expense, (and Landlord shall not be liable) for
maintaining and operating Tenant’s automatic transfer switch and the
distribution of power from Tenant’s automatic transfer switch throughout the
Premises, and provided further that Landlord shall not be liable for any failure
to make any repairs or to perform any maintenance of the Generator that is an
obligation of Landlord unless and except to the extent that Landlord willfully
fails to make such repairs or perform such maintenance and such failure persists
for an unreasonable time after Tenant provides Landlord with written notice of
the need for such repairs or maintenance. Upon receipt of such written notice,
Landlord shall promptly commence to cure such failure and shall diligently
prosecute the same to completion in accordance with Section 31.13. The
provisions of Section 16.3 shall apply to the Generator.
16.10. For the Premises, Landlord shall (a) maintain and operate the base
Building HVAC systems used for the Permitted Use only and (b) furnish HVAC as
reasonably required (except as this Lease otherwise provides or as to any
special requirements that arise from Tenant’s particular use of the Premises)
for reasonably comfortable occupancy of the Premises twenty-four (24) hours a
day, every day during the Term, subject to casualty, eminent domain or as
otherwise specified in this Article. To the extent that Tenant requires HVAC
services in excess of those provided by connection to the base Building HVAC
systems, Tenant shall install and maintain, at its sole cost, supplemental HVAC
systems in accordance with the provisions of this Lease. Tenant shall pay
Landlord, as Additional Rent, Tenant’s Adjusted Share of airflow to the
Premises. Notwithstanding anything to the contrary in


{A0622646.2 }
21
 

--------------------------------------------------------------------------------







this Section, but subject to the abatement of Rent provided in Section 16.3,
Landlord shall have no liability, and Tenant shall have no right or remedy, on
account of any interruption or impairment in HVAC services; provided that
Landlord diligently endeavors to cure any such interruption or impairment.
16.11. For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord (a) any
invoices or statements for such utilities within thirty (30) days after Tenant’s
receipt thereof, (b) within thirty (30) days after Landlord’s request, any other
utility usage information reasonably requested by Landlord, and (c) within
thirty (30) days after each calendar year during the Term, authorization to
allow Landlord to access Tenant’s usage information necessary for Landlord to
complete an ENERGY STAR® Statement of Performance (or similar comprehensive
utility usage report (e.g., related to Labs 21), if requested by Landlord) and
any other information reasonably requested by Landlord for the immediately
preceding year; and Tenant shall comply with any other energy usage or
consumption requirements required by Applicable Laws. Tenant shall retain
records of utility usage at the Premises, including invoices and statements from
the utility provider, for at least sixty (60) months, or such other period of
time as may be requested by Landlord. Tenant acknowledges that any utility
information for the Premises, the Building and the Project may be shared with
third parties, including Landlord’s consultants and Governmental Authorities. In
the event that Tenant fails to comply with this Section, Tenant hereby
authorizes Landlord to collect utility usage information directly from the
applicable utility providers, and Tenant shall pay Landlord a fee of Five
Hundred Dollars ($500) per month to collect such utility usage information. In
addition to the foregoing, Tenant shall comply with all Applicable Laws related
to the disclosure and tracking of energy consumption at the Premises. The
provisions of this Section shall survive the expiration or earlier termination
of this Lease.
16.12. As part of the Base Building Improvements, Landlord will install a common
laboratory waste sanitary sewer connection from the pH neutralization room on
the first (1st) floor of the Building to the municipal sewer line in the street
adjacent to the Building, as well as a separate acid neutralization tank (the
“Acid Neutralization Tank”) serving the Premises and other premises at the
Building. Landlord will install a lab waste line connecting the Acid
Neutralization Tank to the Premises as part of the Tenant Improvements. Tenant
shall have a non-exclusive right to use its proportionate share of the Acid
Neutralization Tank in accordance with Applicable Laws in common with other
tenants at the Building. Tenant, as a portion of its Operating Expenses, shall
reimburse Landlord for all costs, charges and expenses incurred by Landlord from
time to time in connection with or arising from the operation, use, maintenance,
repair or refurbishment of the Acid Neutralization Tank, including all clean-up
costs relating to the Acid Neutralization Tank (collectively, “Tank Costs”);
provided, however, that if the Acid Neutralization Tank is being used by other
tenant(s) or occupant(s) of the Building at any time during the Term, then,
during such time period, Tenant shall only be obligated to pay its proportionate
share of the Tank Costs. Notwithstanding the foregoing, in the event the Acid
Neutralization Tank is damaged or repairs to the Acid Neutralization Tank are
required as a result of the improper use of the Acid Neutralization Tank by
Tenant, Tenant shall be responsible for one hundred percent (100%) of the cost
of any repairs or replacement required as a result of such improper use by
Tenant, regardless of whether the Acid Neutralization Tank is then being used by
other tenant(s) or occupant(s) of the Building. Similarly, if the Acid
Neutralization Tank is damaged, or if repairs to the Acid Neutralization Tank
are required as a result of the improper use of the Acid Neutralization Tank by
other tenant(s) or occupant(s) of the Building, then Tenant shall have no
responsibility for the cost of any repairs or replacements required as a result
of such improper use by such other tenant(s) or occupant(s). Tenant shall
Indemnify the Landlord Indemnitees from and against any and all Claims,
including (a) diminution in value of the Project or any portion thereof, (b)
damages for the loss or restriction on use of rentable or usable space or of any
amenity of the Project, (c) damages arising from any adverse impact on marketing
of space in the Project or any portion thereof and (d) sums paid in settlement
of Claims that arise during or after the Term as a result of Tenant’s improper
use of the Acid Neutralization Tank. This Indemnification by Tenant includes
costs incurred in connection with any investigation of site conditions or any
clean-up, remediation, removal or restoration required by any Governmental
Authority arising from Tenant’s improper use of the Acid Neutralization Tank.


{A0622646.2 }
22
 

--------------------------------------------------------------------------------







16.13. Landlord shall provide a dumpster or trash compactor at the Project for
the disposal of Tenant’s non-hazardous/non-controlled substances.

17.       Alterations.
17.1. Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation
or other work (whether major or minor) of any kind in, at or serving the
Premises (“Alterations”) without Landlord’s prior written approval, which
approval may be subject to the consent of one or more Lenders, if required under
any applicable Loan Document, but which approval Landlord shall not otherwise
unreasonably withhold; provided, however, that, in the event any proposed
Alteration affects (a) any structural portions of the Building, including
exterior walls, the roof, the foundation or slab, foundation or slab systems
(including barriers and subslab systems) or the core of the Building, (b) the
exterior of the Building or (c) any Building systems, including elevator,
plumbing, HVAC, electrical, security, life safety and power, then Landlord may
withhold its approval in its sole and absolute discretion. Tenant shall, in
making any Alterations, use only those architects, contractors, suppliers and
mechanics of which Landlord has given prior written approval, which approval
shall not be unreasonably withheld. In seeking Landlord’s approval, Tenant shall
provide Landlord, at least thirty (30) days in advance of the desired
commencement date of any proposed construction, with plans, specifications, bid
proposals, certified stamped engineering drawings and calculations by Tenant’s
engineer of record or architect of record (including connections to the
Building’s structural system, modifications to the Building’s envelope,
non-structural penetrations in slabs or walls, and modifications or tie-ins to
life safety systems), work contracts, requests for laydown areas and such other
information concerning the nature and cost of the Alterations as Landlord may
reasonably request, provided that Tenant shall not commence any such Alterations
that require Landlord’s consent unless and until Tenant has received the written
approval of Landlord and any and all Lenders whose consent is required under any
applicable Loan Document. In no event shall Tenant use or Landlord be required
to approve any architects, consultants, contractors, subcontractors or material
suppliers that Landlord reasonably believes could cause labor disharmony or may
not have sufficient experience, in Landlord’s reasonable opinion, to perform
work in an occupied Class “A” laboratory research building and in
tenant-occupied lab areas. Notwithstanding the foregoing, Tenant may make
strictly cosmetic changes to the Premises that do not require any permits or
more than three (3) total contractors and subcontractors (“Cosmetic
Alterations”) without Landlord’s consent; provided that (y) the cost of any
Cosmetic Alterations does not exceed Ten Thousand Dollars ($10,000) in any one
instance or Fifty Thousand Dollars ($50,000) annually, (z) such Cosmetic
Alterations are not reasonably expected to have any material adverse effect on
the Project and do not (i) require any structural or other substantial
modifications to the Premises, (ii) require any changes to or adversely affect
the Building systems, (iii) affect any portion of the Building or Project that
is exterior to the Premises or (iv) trigger any requirement under Applicable
Laws that would require Landlord to make any alteration or improvement to the
Premises, the Building or the Project. Tenant shall give Landlord at least ten
(10) days’ prior written notice of any Cosmetic Alterations.
17.2. Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building or with other tenants’ components located
within the Building, or interfere with the moving of Landlord’s equipment to or
from the enclosures containing such installations or facilities.
17.3. Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.
17.4. Any work performed on the Premises, the Building or the Project by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time designate. Tenant covenants and agrees that all
work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations (other than Cosmetic Alterations), Tenant shall


{A0622646.2 }
23
 

--------------------------------------------------------------------------------







provide Landlord with complete “as built” drawing print sets and electronic CADD
files on disc (or files in such other current format in common use as Landlord
reasonably approves or requires) showing any changes in the Premises, as well as
a commissioning report prepared by a licensed, qualified commissioning agent
hired by Tenant and approved by Landlord for all new or affected mechanical,
electrical and plumbing systems. Any such “as built” plans shall show the
applicable Alterations as an overlay on the Building as-built plans; provided
that Landlord provides the Building “as built” plans to Tenant.
17.5. Before commencing any Alterations, Tenant shall (a) give Landlord at least
thirty (30) days’ prior written notice of the proposed commencement of such work
and the names and addresses of the persons supply labor or materials therefor so
that Landlord may enter the Premises to post and keep posted thereon and therein
notices or to take any further action that Landlord may reasonably deem proper
for the protection of Landlord’s interest in the Project and (b) shall, if
required by Landlord, secure, at Tenant’s own cost and expense, a completion and
lien indemnity bond satisfactory to Landlord for such work.
17.6. Tenant shall repair any damage to the Premises arising from Tenant’s
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
17.7. The Premises plus any Alterations; Signage; Tenant Improvements; attached
equipment, decorations, fixtures and trade fixtures; movable laboratory casework
and related appliances; and other additions and improvements attached to or
built into the Premises made by either of the parties (including all floor and
wall coverings; paneling; sinks and related plumbing fixtures; laboratory
benches; exterior venting fume hoods; walk-in freezers and refrigerators;
ductwork; conduits; electrical panels and circuits; attached machinery and
equipment; and built-in furniture and cabinets, in each case, together with all
additions and accessories thereto), shall (unless, prior to such construction or
installation, Landlord elects otherwise in writing) at all times remain the
property of Landlord, shall remain in the Premises and shall (unless, prior to
construction or installation thereof, Landlord elects otherwise in writing) be
surrendered to Landlord upon the expiration or earlier termination of this
Lease. For the avoidance of doubt, the items listed on Exhibit G attached hereto
(which Exhibit G may be updated by Tenant from and after the Term Commencement
Date, subject to Landlord’s written consent) constitute Tenant’s property and
shall be removed by Tenant upon the expiration or earlier termination of the
Lease.
17.8. Notwithstanding any other provision of this Article to the contrary, in no
event shall Tenant remove any improvement from the Premises in which any Lender
has a security interest or as to which Landlord contributed payment, including
the Tenant Improvements, without Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion.
17.9. If Tenant shall fail to remove any of its property from the Premises prior
to the expiration or earlier termination of this Lease, then Landlord may, at
its option, remove the same in any manner that Landlord shall choose and store
such effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of such personal
property.
17.10. Tenant shall pay to Landlord an amount equal to three percent (3%) of the
cost to Tenant of all Alterations to cover Landlord’s overhead and expenses for
plan review, engineering review, coordination, scheduling and supervision
thereof or obtaining any required Lender consent. For purposes of payment of
such sum, Tenant shall submit to Landlord copies of all bills, invoices and
statements covering the costs of such charges,


{A0622646.2 }
24
 

--------------------------------------------------------------------------------







accompanied by payment to Landlord of the fee set forth in this Section. Tenant
shall reimburse Landlord for any extra expenses incurred by Landlord by reason
of faulty work done by Tenant or its contractors, or by reason of delays arising
from such faulty work, or by reason of inadequate clean-up.
17.11. Within sixty (60) days after final completion of any Alterations
performed by Tenant with respect to the Premises, Tenant shall submit to
Landlord documentation showing the amounts expended by Tenant with respect to
such Alterations, together with supporting documentation reasonably acceptable
to Landlord.
17.12. Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.
17.13. Tenant shall require its contractors and subcontractors performing work
on the Premises to name Landlord and its affiliates and Lenders as additional
insureds on their respective insurance policies.

18.       Repairs and Maintenance.
18.1. Subject to the limitations set forth in Section 16.10, Landlord shall
repair and maintain the structural and exterior portions and Common Area of the
Building and the Project, including roofing and covering materials; foundations
(excluding any architectural slabs, but including any structural slabs);
exterior walls (excluding any glass windows or doors of the Premises, whether
interior or exterior); plumbing; fire sprinkler systems (if any); base Building
HVAC systems up to the first damper or isolation valve that serves the Premises
(for purposes of clarity, the portion of the HVAC system that includes such
first damper or isolation valve and extends into and through the Premises,
including but not limited to any supplemental HVAC serving Tenant’s vivarium,
shall not be part of the base Building HVAC and shall be Tenant’s obligation to
maintain and repair pursuant to Section 18.2 below); elevators; and base
Building electrical systems installed or furnished by Landlord. In addition,
Landlord shall provide: (i) janitorial service for the Common Area in the
Building of a level that is consistent with other first-class office/laboratory
buildings in the Watertown submarket; and (ii) snow and ice removal from the
parking areas and Building entrances and walkways and maintenance of all
landscaped areas.
18.2. Except for services of Landlord, if any, required by Section 18.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the Premises
(including but not limited to the portion of the HVAC system that includes the
first damper or isolation valve and extends into and through the Premises, any
supplemental HVAC serving the Premises, including but not limited to any
supplemental HVAC serving Tenant’s vivarium, and any other systems or equipment
exclusively serving the Premises and including, but not limited to, any systems
or facilities installed as part of the Tenant Improvements) and every part
thereof in good condition and repair, damage thereto from ordinary wear and tear
excepted, and shall, within ten (10) days after receipt of written notice from
Landlord, provide to Landlord any maintenance records that Landlord reasonably
requests. Tenant shall, upon the expiration or sooner termination of the Term,
surrender the Premises to Landlord in as good a condition as when received,
ordinary wear and tear excepted; and shall, unless otherwise notified by
Landlord in writing at least sixty (60) days prior to the expiration of the Term
and at Tenant’s sole cost and expense, remove all telephone and data systems,
wiring and equipment from the Premises, and repair any damage to the Premises
caused thereby. Landlord shall have no obligation to alter, remodel, improve,
repair, decorate or paint the Premises or any part thereof, other than pursuant
to the terms and provisions of the Work Letter.
18.3. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance. Tenant
waives its rights under Applicable Laws now or hereafter in effect to make
repairs at Landlord’s expense.


{A0622646.2 }
25
 

--------------------------------------------------------------------------------







18.4. If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease.
18.5. This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.
18.6. Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses.

19.       Liens.
19.1. Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising from work or
services performed, materials furnished to or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) days after the filing thereof, at Tenant’s sole cost and expense. The
foregoing obligations exclude any work or services provided by Landlord.
19.2. Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall Indemnify the Landlord
Indemnitees from and against any Claims arising from any such liens, including
any administrative, court or other legal proceedings related to such liens.
19.3. In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord or
against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a copy of the lender security agreement or other documents
to which the financing statement pertains to be furnished to Landlord to
facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project.

20.       Estoppel Certificate. Tenant shall, within ten (10) business days
after receipt of written notice from Landlord, execute, acknowledge and deliver
a statement in writing substantially in the form attached to this Lease as
Exhibit H, or on any other form reasonably requested by a current or proposed
Lender or encumbrancer or proposed purchaser, (a) certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease as so modified is in full force
and effect) and the dates to which rental and other charges are paid in advance,
if any, (b) acknowledging that there are not, to Tenant’s knowledge,


{A0622646.2 }
26
 

--------------------------------------------------------------------------------







any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (c) setting forth such further information with
respect to this Lease or the Premises as may be requested thereon. Any such
statements may be relied upon by any prospective purchaser or encumbrancer of
all or any portion of the Property. Tenant’s failure to deliver any such
statement within such the prescribed time shall, at Landlord’s option,
constitute a Default (as defined below) under this Lease, and, in any event,
shall be binding upon Tenant that the Lease is in full force and effect and
without modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution. Upon request,
Landlord shall execute such instruments as may be reasonably requested by vendor
or lender of Tenant relating to the leasing or financing of Tenant’s equipment,
furnishings, trade fixtures and other personal property.

21.       Hazardous Materials.
21.1. Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used in or about the Premises, the Building
or the Project in violation of Applicable Laws by Tenant or any of its
employees, agents, contractors or invitees (collectively with Tenant, each a
“Tenant Party”). If (a) Tenant breaches such obligation, (b) the presence of
Hazardous Materials as a result of such a breach results in contamination of the
Project, any portion thereof, or any adjacent property, (c) contamination of the
Premises otherwise occurs during the Term or any extension or renewal hereof or
holding over hereunder (other than if such contamination results from (i)
migration of Hazardous Materials from outside the Premises not arising from the
acts or omissions of a Tenant Party or coming from property owned or leased by a
Tenant Party or (ii) to the extent such contamination arises directly from
Landlord’s gross negligence or willful misconduct) or (d) contamination of the
Project occurs as a result of Hazardous Materials that are placed on or under or
are released into the Project by a Tenant Party, then Tenant shall Indemnify the
Landlord Indemnitees from and against any and all Claims of any kind or nature,
including (w) diminution in value of the Project or any portion thereof, (x)
damages for the loss or restriction on use of rentable or usable space or of any
amenity of the Project, (y) damages arising from any adverse impact on marketing
of space in the Project or any portion thereof and (z) sums paid in settlement
of Claims that arise before, during or after the Term as a result of such breach
or contamination. This Indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any Governmental Authority because of
Hazardous Materials present in the air, soil or groundwater above, on, under or
about the Project. Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Project, any portion thereof or
any adjacent property caused or permitted by any Tenant Party results in any
contamination of the Project, any portion thereof or any adjacent property, then
Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Project, any portion thereof or any adjacent property to
its respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold; and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions could have a material adverse long-term or short-term effect on the
Project, any portion thereof or any adjacent property. Tenant’s obligations
under this Section shall not be affected, reduced or limited by any limitation
on the amount or type of damages, compensation or benefits payable by or for
Tenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation.
21.2. Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
Applicable Laws in the form of a Tier II form pursuant to Section 312 of the
Emergency Planning and Community Right-to-Know Act of 1986 (or any successor
statute) or any other form reasonably requested by Landlord, (b) a list of any
and all approvals or permits from


{A0622646.2 }
27
 

--------------------------------------------------------------------------------







Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of (i)
notices of violations of Applicable Laws related to Hazardous Materials and (ii)
plans relating to the installation of any storage tanks to be installed in, on,
under or about the Project (provided that installation of storage tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent Landlord may withhold in its sole and absolute discretion) and
closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Project
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”). Tenant shall deliver to Landlord updated Hazardous Materials
Documents, within fourteen (14) days after receipt of a written request therefor
from Landlord, not more often than once per year, unless (m) there are any
changes to the Hazardous Materials Documents or (n) Tenant initiates any
Alterations or changes its business, in either case in a way that involves any
material increase in the types or amounts of Hazardous Materials, in which case
Tenant shall deliver updated Hazardous Materials documents (without Landlord
having to request them) before or, if not practicable to do so before, as soon
as reasonably practicable after the occurrence of the events in Subsection
21.2(m) or (n). For each type of Hazardous Material listed, the Hazardous
Materials Documents shall include (t) the chemical name, (u) the material state
(e.g., solid, liquid, gas or cryogen), (v) the concentration, (w) the storage
amount and storage condition (e.g., in cabinets or not in cabinets), (x) the use
amount and use condition (e.g., open use or closed use), (y) the location (e.g.,
room number or other identification) and (z) if known, the chemical abstract
service number. Notwithstanding anything in this Section to the contrary, Tenant
shall not be required to provide Landlord with any documents containing
information of a proprietary nature, unless such documents contain a reference
to Hazardous Materials or activities related to Hazardous Materials. Landlord
may, at Landlord’s expense, cause the Hazardous Materials Documents to be
reviewed by a person or firm qualified to analyze Hazardous Materials to confirm
compliance with the provisions of this Lease and with Applicable Laws. In the
event that a review of the Hazardous Materials Documents indicates
non-compliance with this Lease or Applicable Laws, Tenant shall, at its expense,
diligently take steps to bring its storage and use of Hazardous Materials into
compliance. Notwithstanding anything in this Lease to the contrary or Landlord’s
review into Tenant’s Hazardous Materials Documents or use or disposal of
hazardous materials, however, Landlord shall not have and expressly disclaims
any liability related to Tenant’s or other tenants’ use or disposal of Hazardous
Materials, it being acknowledged by Tenant that Tenant is best suited to
evaluate the safety and efficacy of its Hazardous Materials usage and
procedures. If Tenant is required to provide Landlord with Hazardous Materials
Documents containing information of a proprietary nature and notifies Landlord
in writing upon disclosure that such information is proprietary, Landlord shall
keep the same confidential and shall not disclose such information to any
third-party, except that Landlord may disclose such information (a) as may be
required by Applicable Laws or in any judicial proceeding (provided that prior
to disclosure Landlord gives Tenant reasonable notice of such requirement, if
feasible) and (b) to Landlord’s attorneys, accountants and other bona fide
consultants or advisers who are advised of the confidential nature of such
information. Landlord agrees that a breach of such confidentiality may cause
Tenant harm for which recovery of damages would be an inadequate remedy, and in
such event, Tenant shall be entitled to obtain injunctive relief, as well as
such further relief as may be granted by a court of competent jurisdiction, but
excluding special, punitive, exemplary or consequential damages.
21.3. Tenant represents and warrants to Landlord that it is not nor has it been,
in connection with the use, disposal or storage of Hazardous Materials, (a)
subject to a material enforcement order issued by any Governmental Authority or
(b) required to take any remedial action.
21.4. At any time, and from time to time, prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Project or any
portion thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Project in violation of this Lease.


{A0622646.2 }
28
 

--------------------------------------------------------------------------------







21.5. If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant are located on the Premises, or are hereafter
placed on the Premises by Tenant (or by any other party, if such storage tanks
are utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such tanks, in which case
Tenant’s responsibility for such tanks shall be as set forth in this Section.
21.6. Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.
21.7. Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27.
12.8. As used herein, the term “Hazardous Material” means any toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous substance, material or waste that is or becomes regulated by
Applicable Laws or any Governmental Authority.
12.9. Notwithstanding anything to the contrary in this Lease, Tenant shall have
(a) sole control over one (1) of fire control area (as defined in the Uniform
Building Code as adopted by the city or municipality(ies) in which the Project
is located (the “UBC”)), and (b) up to fifty percent (50%) of one (1) fire
control area shared with the Common Area of Project for the storage of Hazardous
Materials. Notwithstanding anything to the contrary in this Lease, the quantity
of Hazardous Materials allowed by this Section is specific to Tenant and shall
not run with the Lease in the event of a Transfer (as defined in Article 29). In
the event of a Transfer, if the use of Hazardous Materials by such new tenant
(“New Tenant”) is such that New Tenant utilizes fire control areas in the
Project in excess of New Tenant’s Pro Rata Share of the Building, then New
Tenant shall, at its sole cost and expense and upon Landlord’s written request,
establish and maintain a separate area of the Premises classified by the UBC as
an “H” occupancy area for the use and storage of Hazardous Materials, or take
such other action as is necessary to ensure that its share of the fire control
areas of the Building is not greater than New Tenant’s Pro Rata Share of the
Building. Notwithstanding anything in this Lease to the contrary, Landlord shall
not have and expressly disclaims any liability related to Tenant’s or other
tenants’ use or disposal of fire control areas, it being acknowledged by Tenant
that Tenant and other tenants are best suited to evaluate the safety and
efficacy of its Hazardous Materials usage and procedures.

22.       Odors and Exhaust. Tenant acknowledges that Landlord would not enter
into this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations,
including in Tenant’s vivarium. Landlord and Tenant therefore agree as follows:
22.1 Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.
22.2 If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Project, Tenant
shall vent the Premises through such system. If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall in compliance with Applicable Laws vent all fumes and odors
from the Premises (and remove odors from Tenant’s exhaust stream)


{A0622646.2 }
29
 

--------------------------------------------------------------------------------





as Landlord requires. The placement and configuration of all ventilation exhaust
pipes, louvers and other equipment shall be subject to Landlord’s approval.
Tenant acknowledges Landlord’s legitimate desire to maintain the Project (indoor
and outdoor areas) in an odor-free manner, and Landlord may require Tenant to
abate and remove all odors in a manner that goes beyond the requirements of
Applicable Laws.
22.3 Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
Tenant’s Premises. Any work Tenant performs under this Section shall constitute
Alterations.
22.4 Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s discretion). Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence. Such installations shall constitute Alterations.
22.5 If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s determination,
cause odors, fumes or exhaust. For example, if Landlord determines that Tenant’s
production of a certain type of product causes odors, fumes or exhaust, and
Tenant does not install satisfactory odor control equipment within ten (10)
business days after Landlord’s request, then Landlord may require Tenant to stop
producing such type of product in the Premises unless and until Tenant has
installed odor control equipment satisfactory to Landlord.

23.       Insurance
23.1. Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs to the extent
the same are not incurred in the event of a rebuild and without reference to
depreciation taken by Landlord upon its books or tax returns) or such lesser
coverage as Landlord may elect consistent with coverages carried by owners of
similar properties in the Greater Boston area, provided that such coverage shall
not be less than the amount of such insurance Landlord’s Lender, if any,
requires Landlord to maintain, providing protection against any peril generally
included within the classification “Fire and Extended Coverage,” together with
insurance against sprinkler damage (if applicable), vandalism and malicious
mischief. Landlord, subject to availability thereof, shall further insure, if
Landlord deems it appropriate, coverage against flood, environmental hazard,
earthquake, loss or failure of building equipment, rental loss during the period
of repairs or rebuilding, Workers’ Compensation insurance and fidelity bonds for
employees employed to perform services. Notwithstanding the foregoing, Landlord
may, but shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.
23.2. In addition, Landlord shall carry Commercial General Liability insurance
with limits of One Million Dollars ($1,000,000) per occurrence/general aggregate
for bodily injury (including death), or property damage with respect to the
Project.
23.3. Tenant shall, at its own cost and expense, procure and maintain during the
Term the following insurance for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:


{A0622646.2 }
30
 

--------------------------------------------------------------------------------





(a) Commercial General Liability insurance on a broad-based occurrence coverage
form, with coverages including but not limited to bodily injury (including
death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $4,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance; provided that such
coverage is at least as broad as the primary coverages required herein.
(b) Commercial Automobile Liability insurance covering liability arising from
the use or operation of any auto on behalf of Tenant or invited by Tenant
(including those owned, hired, rented, leased, borrowed, scheduled or
non-owned). Coverage shall be on a broad-based occurrence form in an amount not
less than $2,000,000 combined single limit per accident for bodily injury and
property damage. Such coverage shall apply to all vehicles and persons, whether
accessing the property with active or passive consent.
(c) Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant improvements in the Premises (to the extent not insured by Landlord
pursuant to Section 23.1) and Tenant’s Property including personal property,
furniture, fixtures, machinery, equipment, stock, inventory and improvements and
betterments, which may be owned by Tenant or Landlord and required to be insured
hereunder, or which may be leased, rented, borrowed or in the care custody or
control of Tenant, or Tenant’s agents, employees or subcontractors. Such
insurance, with respect only to all Tenant Improvements, Alterations or other
work performed on the Premises by Tenant (collectively, “Tenant Work”), shall
name Landlord and Landlord’s current and future mortgagees as loss payees as
their interests may appear. Such insurance shall be written on an “all risk” of
physical loss or damage basis including the perils of fire, extended coverage,
electrical injury, mechanical breakdown, windstorm, vandalism, malicious
mischief, sprinkler leakage, back-up of sewers or drains, flood, earthquake,
terrorism and such other risks Landlord may from time to time designate, for the
full replacement cost value of the covered items with an agreed amount
endorsement with no co-insurance. Business interruption coverage shall have
limits sufficient to cover Tenant’s lost profits and necessary continuing
expenses, including rents due Landlord under the Lease. The minimum period of
indemnity for business interruption coverage shall be eighteen (18) months.
(d) Workers’ Compensation in compliance with all Applicable Laws or as may be
available on a voluntary basis. Employer’s Liability must be at least in the
amount of $1,000,000 for bodily injury by accident for each employee, $1,000,000
for bodily injury by disease for each employee, and $1,000,000 bodily injury by
disease for policy limit.
(e) Medical malpractice insurance at limits of not less than $1,000,000 each
claim during such periods, if any, that Tenant engages in the practice of
medicine or clinical trials involving human beings at the Premises.
(f) Pollution Legal Liability insurance is required if Tenant stores, handles,
generates or treats Hazardous Materials, as determined solely by Landlord, on or
about the Premises. Such coverage shall include bodily injury, sickness,
disease, death or mental anguish or shock sustained by any person; property
damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and
defense costs, charges and expenses incurred in the investigation, adjustment or
defense of claims for such compensatory damages. Coverage shall apply to both
sudden and non-sudden pollution conditions including the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water. Claims-made coverage is permitted, provided the policy retroactive date
is continuously maintained prior to the commencement date of this agreement, and
coverage is continuously maintained during all periods in


{A0622646.2 }
31
 

--------------------------------------------------------------------------------





which Tenant occupies the Premises. Coverage shall be maintained with limits of
not less than $2,000,000 per incident with a $4,000,000 policy aggregate and for
a period of two (2) years thereafter.
(g) During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including any Alterations, insurance required in
Exhibit B-1 must be in place.
23.4. The insurance required of Tenant by this Article shall be with companies
at all times having a current rating of not less than A- and financial category
rating of at least Class VII in “A.M. Best’s Insurance Guide” current edition.
Tenant shall obtain for Landlord from the insurance companies/broker or cause
the insurance companies/broker to furnish certificates of insurance evidencing
all coverages required herein to Landlord. Landlord reserves the right to
require complete, certified copies of all required insurance policies including
any endorsements. No such policy shall be cancelable or subject to reduction of
coverage or other modification or cancellation except after thirty (30) days’
prior written notice to Landlord from Tenant or its insurers (except in the
event of non-payment of premium, in which case ten (10) days’ written notice
shall be given). All such policies shall be written as primary policies, not
contributing with and not in excess of the coverage that Landlord may carry.
Tenant’s required policies shall contain severability of interests clauses
stating that, except with respect to limits of insurance, coverage shall apply
separately to each insured or additional insured. Tenant shall, on the date of
expiration of such policies, furnish Landlord with renewal certificates of
insurance or binders. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
such insurance on Tenant’s behalf and at its cost to be paid by Tenant as
Additional Rent. Commercial General Liability, Commercial Automobile Liability,
Umbrella Liability and Pollution Legal Liability insurance as required above
shall name Landlord, BioMed Realty LLC, BioMed Realty II LP and their respective
officers, employees, agents, general partners, members, subsidiaries, affiliates
and Lenders (“Landlord Parties”) as additional insureds as respects liability
arising from work or operations performed by or on behalf of Tenant, Tenant’s
use or occupancy of Premises, and ownership, maintenance or use of vehicles by
or on behalf of Tenant.
23.5. In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building or the
Project, (b) the landlord under any lease whereunder Landlord is a tenant of the
real property upon which the Building is located if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner and (c) any management company retained by Landlord to manage the Project.
23.6. Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.
23.7. Tenant, on behalf of itself and its insurers, hereby waives any and all
rights of recovery against the Landlord Parties with respect to any loss,
damage, claims, suits or demands, howsoever caused, that are covered, or should
have been covered as required by this Lease, by valid and collectible workers’
compensation, employer’s liability insurance and other liability insurance
required to be obtained and carried by Tenant pursuant to this Article,
including any deductibles or self-insurance maintained thereunder. Tenant agrees
to endorse the required workers’ compensation, employer’s liability and other
liability insurance policies to permit waivers of subrogation as required
hereunder and hold harmless and indemnify the Landlord Parties for any loss or
expense incurred as a result of a failure to obtain such waivers of subrogation
from insurers. Such waivers shall continue so long as Tenant’s insurers so
permit. Any termination of such a waiver shall be by written notice to Landlord,
containing a description of the circumstances hereinafter set forth in this
Section. Tenant, upon obtaining the policies of


{A0622646.2 }
32
 

--------------------------------------------------------------------------------





workers’ compensation, employer’s liability and other liability insurance
required or permitted under this Lease, shall give notice to its insurance
carriers that the foregoing waiver of subrogation is contained in this Lease. If
such policies shall not be obtainable with such waiver or shall be so obtainable
only at a premium over that chargeable without such waiver, then Tenant shall
notify Landlord of such condition.
23.8. Landlord, on behalf of itself and its insurers, hereby waives any and all
rights of recovery against the Tenant Parties with respect to any loss, damage,
claims, suits or demands, howsoever caused (unless caused by Tenant’s willful
misconduct (it being agreed that the actions of employees and other persons
acting outside the scope of their relationship with Tenant shall not be deemed
to be the willful misconduct of Tenant), that are covered, or should have been
covered as required by this Lease, by valid and collectible commercial general
liability insurance and property insurance, but excluding any deductibles or
self-insurance maintained thereunder. Landlord agrees to endorse the required
commercial general liability insurance and property insurance policies to permit
waivers of subrogation as required hereunder and hold harmless and indemnify the
Tenant Parties for any loss or expense incurred as a result of a failure to
obtain such waivers of subrogation from insurers. Such waivers shall continue so
long as Landlord’s insurers so permit. Any termination of such a waiver shall be
by written notice to Tenant, containing a description of the circumstances
hereinafter set forth in this Section. Landlord, upon obtaining the policies of
commercial general liability insurance and property insurance, shall give notice
to its insurance carriers that the foregoing waiver of subrogation is contained
in this Lease. If such policies shall not be obtainable with such waiver or
shall be so obtainable only at a premium over that chargeable without such
waiver, then Landlord shall notify Tenant of such condition.
23.9. Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being reasonably required of new tenants within the
Project.
23.10. In addition to other insurance required by this Lease to be carried by
Tenant, if Tenant sells, merchandises, transfers, gives away or exchanges
so-called “alcoholic liquors” in, upon or from any part of the Premises, then
Tenant shall, at Tenant’s sole cost and expense, purchase and maintain in full
force and effect during the Term dram shop insurance in form and substance
satisfactory to Landlord, with total limits of liability for bodily injury, loss
of means of support and property damage for each occurrence in an amount and
with a carrier reasonably acceptable to Landlord, and otherwise in compliance
with the general provisions of this Article governing the provision of insurance
by Tenant. Such policy shall name Landlord and the Landlord Parties as
additional insureds against any liability by virtue of Applicable Laws
concerning the use, sale or giving away of alcoholic liquors. If at any time
such insurance is for any reason not in force, then during all and any such
times no selling, merchandising, transferring, giving away or exchanging of
so-called “alcoholic liquors” shall be conducted by Tenant in, upon or from any
part of the Premises.
23.11. Any costs incurred by Landlord pursuant to this Article shall constitute
a portion of Operating Expenses.
23.12. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

24.       Damage or Destruction.
24.1. In the event of a partial destruction of (a) the Premises, (b) the
Building, (c) the Common Area or (d) the Project ((a)-(d) collectively, the
“Affected Areas”) by fire or other perils covered by extended coverage insurance
not exceeding twenty-five percent (25%) of the full insurable value thereof, and
provided that (w) the damage thereto is such that the Affected Areas may be
repaired, reconstructed or restored within a period of six (6) months from the
date of the happening of such casualty, (x) Landlord shall receive insurance
proceeds from its insurer or Lender sufficient to cover the cost of such
repairs, reconstruction and restoration (except for any deductible amount


{A0622646.2 }
33
 

--------------------------------------------------------------------------------





provided by Landlord’s policy, which deductible amount, if paid by Landlord,
shall constitute an Operating Expense), (y) the repair, reconstruction or
restoration of the Affected Areas is permitted by all applicable Loan Documents
or otherwise consented to by any and all Lenders whose consent is required
thereunder and (z) such casualty was not intentionally caused by a Tenant Party,
then Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Areas and this Lease shall
continue in full force and effect.
24.2. In the event of any damage to or destruction of the Building or the
Project other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction. In
the event of any damage or destruction (regardless of whether such damage is
governed by Section 24.1 or this Section), if (a) in Landlord’s determination as
set forth in the Damage Repair Estimate (as defined below), the Affected Areas
cannot be repaired, reconstructed or restored within twelve (12) months after
the date of the Damage Repair Estimate, (b) subject to Section 24.6, the
Affected Areas are not actually repaired, reconstructed and restored within
fifteen (15) months after the date of the Damage Repair Estimate, or (c) the
damage and destruction occurs within the last twelve (12) months of the
then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to Subsections 24.2(a) and (c), no later than fifteen (15) days after
Landlord delivers to Tenant Landlord’s Damage Repair Estimate and (z) with
respect to Subsection 24.2(b), no later than fifteen (15) days after such twelve
(12) month period (as the same may be extended pursuant to Section 24.6)
expires. If Tenant provides Landlord with a Termination Notice pursuant to
Subsection 24.2(z), Landlord shall have an additional thirty (30) days after
receipt of such Termination Notice to complete the repair, reconstruction and
restoration. If Landlord does not complete such repair, reconstruction and
restoration within such thirty (30) day period, then Tenant may terminate this
Lease by giving Landlord written notice within two (2) business days after the
expiration of such thirty (30) day period. If Landlord does complete such
repair, reconstruction and restoration within such thirty (30) day period, then
this Lease shall continue in full force and effect.
24.3. As soon as reasonably practicable, but in any event within sixty (60) days
following the date of damage or destruction, Landlord shall notify Tenant of
Landlord’s good faith estimate of the period of time in which the repairs,
reconstruction and restoration will be completed (the “Damage Repair Estimate”),
which estimate shall be based upon the opinion of a contractor reasonably
selected by Landlord and experienced in comparable repair, reconstruction and
restoration of similar buildings. Additionally, Landlord shall give written
notice to Tenant within sixty (60) days following the date of damage or
destruction of its election not to repair, reconstruct or restore the Building
or the Project, as applicable.
24.4. Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.
24.5. In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately from the date of casualty based on the extent to which Tenant’s
use of the Premises is impaired during the period of such repair, reconstruction
or restoration, unless Landlord provides Tenant with other space during the
period of repair, reconstruction and restoration that, in Tenant’s reasonable
opinion, is suitable for the temporary conduct of Tenant’s business; provided,
however, that the amount of such abatement shall be reduced by the amount of
Rent that is received by Tenant as part of the


{A0622646.2 }
34
 

--------------------------------------------------------------------------------





business interruption or loss of rental income with respect to the Premises from
the proceeds of business interruption or loss of rental income insurance
actually received by Tenant with respect to the Premises.
24.6. Notwithstanding anything to the contrary contained in this Article, (a)
Landlord shall not be required to repair, reconstruct or restore any damage or
destruction to the extent that Landlord is prohibited from doing so by any
applicable Loan Document or any Lender whose consent is required thereunder
withholds its consent, and (b) should Landlord be delayed or prevented from
completing the repair, reconstruction or restoration of the damage or
destruction to the Premises after the occurrence of such damage or destruction
by Force Majeure or delays caused by a Lender or Tenant Party, then the time for
Landlord to commence or complete repairs, reconstruction and restoration shall
be extended on a day-for-day basis; provided, however, that, (i) such
day-for-day extension on account of a Force Majeure shall not exceed six (6)
months after the date that Landlord has estimated for the completion of the
repairs in the Damage Repair Estimate and (ii) at Landlord’s election, Landlord
shall be relieved of its obligation to make such repairs, reconstruction and
restoration, in which event this Lease shall automatically terminate upon
written notice from Landlord.
24.7. If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas. The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant. In the event Tenant has elected to upgrade
certain improvements from the Building Standard, Landlord shall, upon the need
for replacement due to an insured loss, provide only the Building Standard,
unless Tenant again elects to upgrade such improvements and pay any incremental
costs related thereto, except to the extent that excess insurance proceeds, if
received, are adequate to provide such upgrades, in addition to providing for
basic repairs, reconstruction and restoration of the Premises, the Building and
the Project.
24.8. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twelve (12) months of the Term or any
extension thereof, or to the extent that insurance proceeds are not available
therefor.
24.9. Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas, and shall be
conditioned upon Landlord receiving any permits or authorizations required by
Applicable Laws. Tenant shall, at its expense, replace or fully repair all of
Tenant’s personal property and any Alterations installed by Tenant existing at
the time of such damage or destruction. If Affected Areas are to be repaired,
reconstructed or restored in accordance with the foregoing, Landlord shall make
available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided Tenant is not then in default under this Lease, and subject to the
requirements of any Lender of Landlord.
24.10. This Article sets forth the terms and conditions upon which this Lease
may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of any Applicable Laws (and any successor
statutes) permitting the parties to terminate this Lease as a result of any
damage or destruction.

25.       Eminent Domain.
25.1. In the event (a) the whole of all Affected Areas or (b) such part thereof
as shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date


{A0622646.2 }
35
 

--------------------------------------------------------------------------------





possession is required to be surrendered to such authority, except with regard
to (y) items occurring prior to the taking and (z) provisions of this Lease
that, by their express terms, survive the expiration or earlier termination
hereof.
25.2. In the event of a partial taking of (a) the Building or the Project or (b)
drives, walkways or parking areas serving the Building or the Project for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, without regard to whether any portion of the Premises occupied by
Tenant was so taken, Landlord may elect to terminate this Lease (except with
regard to (a) items occurring prior to the taking and (b) provisions of this
Lease that, by their express terms, survive the expiration or earlier
termination hereof) as of such taking if such taking is, in Landlord’s sole
opinion, of a material nature such as to make it uneconomical to continue use of
the unappropriated portion for purposes of renting office or laboratory space.
25.3. To the extent permitted under all applicable Loan Documents or otherwise
consented to by any and all Lenders whose consent is required thereunder, Tenant
shall be entitled to any award that is specifically awarded as compensation for
(a) the taking of Tenant’s personal property that was installed at Tenant’s
expense and (b) the costs of Tenant moving to a new location and (c) the
unamortized costs of any Alterations (and expressly excluding the Tenant
Improvements) paid solely for by Tenant. Except as set forth in the previous
sentence, any award for such taking shall be the property of Landlord.
25.4. If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not be required to restore the Affected Areas to the extent that
Landlord is prohibited from doing so by any applicable Loan Document or any
Lender whose consent is required thereunder withholds its consent.
25.5. This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any taking. Accordingly, the parties hereby waive the
provisions of any Applicable Laws (and any successor statutes) permitting the
parties to terminate this Lease as a result of any damage or destruction.

26.       Surrender.
26.1. At least thirty (30) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party state-certified professional
with appropriate expertise, which Exit Survey must be reasonably acceptable to
Landlord. The Exit Survey shall comply with the American National Standards
Institute’s Laboratory Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any
successor standards published by ANSI or any successor organization (or, if ANSI
and its successors no longer exist, a similar entity publishing similar
standards). In addition, at least ten (10) days prior to Tenant’s surrender of
possession of any part of the Premises, Tenant shall (a) provide Landlord with
written evidence of all appropriate governmental releases obtained by Tenant in
accordance with Applicable Laws, including laws pertaining to the surrender of
the Premises, (b) place Laboratory Equipment Decontamination Forms on all
decommissioned equipment to assure safe occupancy by future users and (c)
conduct a site inspection with Landlord. In addition, Tenant agrees to remain
responsible after the surrender of the Premises for the remediation of any
recognized environmental conditions set forth in the Exit Survey and comply with
any recommendations set forth in the Exit Survey. Tenant’s obligations under
this Section shall survive the expiration or earlier termination of the Lease.


{A0622646.2 }
36
 

--------------------------------------------------------------------------------





26.2. No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.
26.3. The voluntary or other surrender of this Lease by Tenant shall not effect
a merger with Landlord’s fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.
26.4. The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

27.       Holding Over.
27.1. If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with Article
7, as adjusted in accordance with Article 8, and (b) any amounts for which
Tenant would otherwise be liable under this Lease if the Lease were still in
effect, including payments for Tenant’s Adjusted Share of Operating. Any such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein.
27.2. Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) Tenant shall be liable to
Landlord for any and all damages suffered by Landlord as a result of such
holdover, including any lost rent or consequential, special and indirect damages
(in each case, regardless of whether such damages are foreseeable).
27.3. Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.
27.4. The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.
27.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

28.       Indemnification and Exculpation.
28.1. Subject to Section 23.8, Tenant agrees to Indemnify the Landlord
Indemnitees from and against any and all Claims of any kind or nature, real or
alleged, arising from (a) injury to or death of any person or damage to any
property occurring within or about the Premises, the Building, the Property or
the Project, arising directly or indirectly out of (i) the presence at or use or
occupancy of the Premises or Project by a Tenant Party or (ii) an act or
omission on the part of any Tenant Party, (b) a breach or default by Tenant in
the performance of any of its obligations hereunder (including any Claim
asserted by a Lender against any Landlord Indemnitees under any Loan Document as
a direct result of such breach or default by Tenant) or (c) injury to or death
of persons or damage to or loss of any property, real or alleged, arising from
the serving of alcoholic beverages at the Premises or Project, including
liability under any dram shop law, host liquor law or similar Applicable Law,
except in each case to the extent arising directly from Landlord’s negligence or
willful misconduct. Tenant’s obligations under this Section


{A0622646.2 }
37
 

--------------------------------------------------------------------------------





shall not be affected, reduced or limited by any limitation on the amount or
type of damages, compensation or benefits payable by or for Tenant under
workers’ compensation acts, disability benefit acts, employee benefit acts or
similar legislation. Tenant’s obligations under this Section shall survive the
expiration or earlier termination of this Lease. Subject to Sections 23.7, 28.2
and 31.13 and any subrogation provisions contained in the Work Letter, Landlord
agrees to Indemnify the Tenant Parties from and against any and all Claims
arising from injury to or death of any person or damage to or loss of any
physical property occurring within or about the Premises, the Building, the
Property or the Project to the extent arising directly from Landlord’s gross
negligence or willful misconduct.
28.2. Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
arising from fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time, and (b) damage to
personal property or scientific research, including loss of records kept by
Tenant within the Premises (in each case, regardless of whether such damages are
foreseeable). Tenant further waives any claim for injury to Tenant’s business or
loss of income relating to any such damage or destruction of personal property
as described in this Section. Notwithstanding anything in the foregoing or this
Lease to the contrary, except (x) as otherwise provided herein (including
Section 27.2), (y) as may be provided by Applicable Laws or (z) in the event of
Tenant’s breach of Article 21 or Section 26.1, in no event shall Landlord or
Tenant be liable to the other for any consequential, special or indirect damages
arising from this Lease, including lost profits (provided that this Subsection
28.2(z) shall not limit Tenant’s liability for Base Rent or Additional Rent
pursuant to this Lease).
28.3. Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.
28.4. Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses arising from
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage. Tenant’s
security programs and equipment for the Premises shall be coordinated with
Landlord and subject to Landlord’s reasonable approval.
28.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29.       Assignment or Subletting.
29.1. Except as hereinafter expressly permitted, none of the following (each, a
“Transfer”), either voluntarily or by operation of Applicable Laws, shall be
directly or indirectly performed without Landlord’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed: (a) Tenant selling,
hypothecating, assigning, pledging, encumbering or otherwise transferring this
Lease or subletting the Premises or (b) a controlling interest in Tenant being
sold, assigned or otherwise transferred (other than as a result of shares in
Tenant being sold on a public stock exchange). For purposes of the preceding
sentence, “control” means (f) owning (directly or indirectly) more than fifty
percent (50%) of the stock or other equity interests of another person or (g)
possessing, directly or indirectly, the power to direct or cause the direction
of the management and policies of such person. Notwithstanding the foregoing,
Tenant shall have the right to Transfer, without Landlord’s prior written
consent, Tenant’s interest in this Lease or the Premises or any part thereof to
(i) any person that as of the date of determination and at all times thereafter
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with Tenant (“Tenant’s Affiliate”) or
(ii) any person or any entity with which Tenant is merged or to which all or
substantially all of Tenant’s assets or all or substantially all of the
ownership interests in


{A0622646.2 }
38
 

--------------------------------------------------------------------------------





Tenant are sold; provided that (in each instance under the foregoing clauses (i)
and (ii)) Tenant shall notify Landlord in writing at least thirty (30) days
prior to the effectiveness of such Transfer to Tenant’s Affiliate (an “Exempt
Transfer”) and otherwise comply with the requirements of this Lease regarding
such Transfer; and provided, further, that the person that will be the tenant
under this Lease after the Exempt Transfer either is Tenant’s Affiliate or has a
net worth (as of both the day immediately prior to and the day immediately after
the Exempt Transfer) that is equal to or greater than the net worth (as of both
the Execution Date and the date of the Exempt Transfer) of the transferring
Tenant. For purposes of the immediately preceding sentence, “control” requires
both (m) owning (directly or indirectly) more than fifty percent (50%) of the
stock or other equity interests of another person and (n) possessing, directly
or indirectly, the power to direct or cause the direction of the management and
policies of such person. In no event shall Tenant perform a Transfer to or with
an entity that is a tenant at the Project or that is in discussions or
negotiations with Landlord or an affiliate of Landlord to lease premises at the
Project or a property owned by Landlord or an affiliate in Watertown,
Massachusetts, except to the extent there is no comparable space available in
any properties owned by Landlord or its affiliates in Watertown, Massachusetts.
29.2. In the event Tenant desires to effect a Transfer, then, at least thirty
(30) but not more than ninety (90) days prior to the date when Tenant desires
the Transfer to be effective (the “Transfer Date”), Tenant shall provide written
notice to Landlord (the “Transfer Notice”) containing information (including
references) concerning the character of the proposed transferee, assignee or
sublessee; the Transfer Date; the most recent unconsolidated financial
statements of Tenant and of the proposed transferee, assignee or sublessee
satisfying the requirements of Section 40.2 (“Required Financials”); any
ownership or commercial relationship between Tenant and the proposed transferee,
assignee or sublessee; copies of Hazardous Materials Documents for the proposed
transferee, assignee or sublessee; and the consideration and all other material
terms and conditions of the proposed Transfer, all in such detail as Landlord
shall reasonably require.
29.3. Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any change in use that such transferee, assignee
or sublessee proposes to make in the use of the Premises and (c) Landlord’s
desire to exercise its rights under Section 29.7 to cancel this Lease. In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer if any applicable Loan Document prohibits such assignment or any Lender
whose consent is required thereunder withholds its consent, or if the Transfer
is to a transferee, assignee or sublessee of poor reputation, lacking financial
qualifications or seeking a change in the Permitted Use, or jeopardizing
directly or indirectly the status of Landlord or any of Landlord’s affiliates as
a Real Estate Investment Trust under the Internal Revenue Code of 1986 (as the
same may be amended from time to time, the “Revenue Code”). Notwithstanding
anything contained in this Lease to the contrary, (w) no Transfer shall be
consummated on any basis such that the rental or other amounts to be paid by the
occupant, assignee, manager or other transferee thereunder would be based, in
whole or in part, on the income or profits derived by the business activities of
such occupant, assignee, manager or other transferee; (x) Tenant shall not
furnish or render any services to an occupant, assignee, manager or other
transferee with respect to whom transfer consideration is required to be paid,
or manage or operate the Premises or any capital additions so transferred, with
respect to which transfer consideration is being paid; (y) Tenant shall not
consummate a Transfer with any person in which Landlord owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not consummate a
Transfer with any person or in any manner that could cause any portion of the
amounts received by Landlord pursuant to this Lease or any sublease, license or
other arrangement for the right to use, occupy or possess any portion of the
Premises to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Revenue Code, or any similar or successor provision
thereto or which could cause any other income of Landlord to fail to qualify as
income described in Section 856(c)(2) of the Revenue Code. Notwithstanding
anything in this Lease to the contrary, if (a) any proposed transferee, assignee
or sublessee of Tenant has been required by any prior landlord, Lender or
Governmental Authority to take material remedial action in connection with
Hazardous Materials


{A0622646.2 }
39
 

--------------------------------------------------------------------------------





contaminating a property if the contamination resulted from such party’s action
or omission or use of the property in question or (b) any proposed transferee,
assignee or sublessee is subject to a material enforcement order issued by any
Governmental Authority in connection with the use, disposal or storage of
Hazardous Materials, it shall not be unreasonable for Landlord to withhold its
consent to any proposed transfer, assignment or subletting (with respect to any
such matter involving a proposed transferee, assignee or sublessee).
29.4. The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:
(a) Tenant shall remain fully liable under this Lease. Tenant agrees that it
shall not be (and shall not be deemed to be) a guarantor or surety of this
Lease, however, and waives its right to claim that is it is a guarantor or
surety or to raise in any legal proceeding any guarantor or surety defenses
permitted by this Lease or by Applicable Laws;
(b) If Tenant or the proposed transferee, assignee or sublessee does not or
cannot deliver the Required Financials, then Landlord may elect to have either
Tenant’s ultimate parent company or the proposed transferee’s, assignee’s or
sublessee’s ultimate parent company provide a guaranty of the applicable
entity’s obligations under this Lease, in a form acceptable to Landlord, which
guaranty shall be executed and delivered to Landlord by the applicable guarantor
prior to the Transfer Date;
(c) In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;
(d) Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;
(e) Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including reasonable attorneys’ fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request;
(f) If Tenant’s transfer of rights or sharing of the Premises provides for the
receipt by, on behalf of or on account of Tenant of any consideration of any
kind whatsoever (including a premium rental for a sublease or lump sum payment
for an assignment, but excluding Tenant’s reasonable costs in marketing and
subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, Tenant shall pay fifty percent (50%) of all of such
excess to Landlord, after making deductions for any reasonable marketing
expenses, tenant improvement funds expended by Tenant, alterations, cash
concessions, brokerage commissions, attorneys’ fees and free rent actually paid
by Tenant. If such consideration consists of cash paid to Tenant, payment to
Landlord shall be made upon receipt by Tenant of such cash payment;
(g) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;
(h) Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;


{A0622646.2 }
40
 

--------------------------------------------------------------------------------





(i) Tenant shall not then be in default hereunder in any respect;
(j) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;
(k) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;
(l) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;
(m) Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent or refuse consent to any later Transfer;
(n) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and
(o) Tenant shall deliver to Landlord a list of Hazardous Materials (as defined
below), certified by the proposed transferee, assignee or sublessee to be true
and correct, that the proposed transferee, assignee or sublessee intends to use
or store in the Premises. Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 21.2.
29.5. Any Transfer that is not in compliance with the provisions of this Article
or with respect to which Tenant does not fulfill its obligations pursuant to
this Article shall be void.
29.6. Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.
29.7. If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease or greater than seventy-five percent (75%) of the Rentable
Area of the Premises to a proposed transferee, assignee or Sublessee (other than
an Exempt Transfer) with a proposed term of all or substantially all of the
then-remaining balance of the Term (which excludes any extensions of the Term
that have not been timely exercised by Tenant in accordance with Section 42
prior to the date of the Transfer Notice), then Landlord shall have the option,
exercisable by giving notice to Tenant at any time within thirty (30) days after
Landlord’s receipt of such Transfer Notice, to terminate this Lease as of the
later of (i) the date specified in the Transfer Notice as the Transfer Date, and
(ii) nine (9) months after the date Landlord notifies Tenant that it has elected
to terminate this Lease pursuant to this Section 29.7, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof. If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease. In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect. No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.
29.8. If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed


{A0622646.2 }
41
 

--------------------------------------------------------------------------------





on Landlord’s application) may collect such rent and apply it toward Tenant’s
obligations under this Lease; provided that, until the occurrence of a Default
(as defined below) by Tenant, Tenant shall have the right to collect such rent.
29.9. In the event that Tenant enters into a sublease for the entire Premises in
accordance with this Article that expires within two (2) days of the Term
Expiration Date, the term expiration date of such sublease shall,
notwithstanding anything in this Lease, the sublease or any consent to the
sublease to the contrary, be deemed to be the date that is two (2) days prior to
the Term Expiration Date.

30.       Subordination and Attornment.
30.1. This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination. Landlord shall use commercially reasonable efforts to deliver to
Tenant a subordination, non-disturbance and attornment agreement (“SNDA”) from
Landlord’s existing Lender on its then-customary form within sixty (60) days
following the Term Commencement Date, and from any future Lender within sixty
(60) days of the date that Landlord obtains from such Lender additional
financing secured by the Building during the Term.
30.2. Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord. If any Lender
so elects, however, this Lease shall be deemed prior in lien to any such lease,
mortgage, or deed of trust upon or including the Premises regardless of date and
Tenant shall execute a statement in writing to such effect at Landlord’s
request. If Tenant fails to execute any document required from Tenant under this
Section within ten (10) days after written request therefor, Tenant hereby
constitutes and appoints Landlord or its special attorney-in-fact to execute and
deliver any such document or documents in the name of Tenant. Such power is
coupled with an interest and is irrevocable. For the avoidance of doubt,
“Lenders” shall also include historic tax credit investors and new market tax
credit investors.
30.3. Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a Lender incident to the financing of the real
property of which the Premises constitute a part.
30.4. In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall at the election of the purchaser at
such foreclosure or sale attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease.

31.       Defaults and Remedies.
31.1. Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within three (3) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of six percent (6%) of the overdue Rent as
a late charge plus (b) interest at an annual rate (the “Default Rate”) equal to
the lesser of (a) twelve percent (12%) and (b) the highest rate permitted by
Applicable Laws. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord shall incur by reason of late
payment by Tenant and shall be payable as Additional Rent to Landlord due with
the


{A0622646.2 }
42
 

--------------------------------------------------------------------------------





next installment of Rent or within five (5) business days after Landlord’s
demand, whichever is earlier. Landlord’s acceptance of any Additional Rent
(including a late charge or any other amount hereunder) shall not be deemed an
extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.
31.2. No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.
31.3. If Tenant fails to pay any sum of money required to be paid by it
hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described in Section 31.4,
then Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or the cancellation of an insurance policy maintained by
Landlord. Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease. In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or incurred by Landlord, together with interest at the Default Rate, computed
from the date such sums were paid or incurred.
31.4. The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:
(a) Tenant abandons the Premises;
(b) Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
three (3) days after written notice thereof from Landlord to Tenant;
(c) Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Sections 31.4(a) and 31.4(b)) to be performed by
Tenant, where such failure continues for a period of ten (10) days after written
notice thereof from Landlord to Tenant; provided that, if the nature of Tenant’s
default is such that it reasonably requires more than ten (10) days to cure,
Tenant shall not be deemed to be in Default if Tenant commences such cure within
such ten (10) day period and thereafter diligently prosecutes the same to
completion; and provided, further, that such cure is completed no later than
ninety (90) days after Tenant’s receipt of written notice from Landlord;
(d) Tenant makes an assignment for the benefit of creditors;
(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;


{A0622646.2 }
43
 

--------------------------------------------------------------------------------





(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;
(g) Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;
(h) Tenant fails to deliver an estoppel certificate in accordance with Article
20; or
(i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.
Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.
31.5. In the event of a Chronic Delinquency (as defined below), Landlord may, in
addition to all other remedies under this Lease, at law or in equity, require
that Tenant thereafter pay Rent quarterly in advance. This provision shall not
limit in any way nor be construed as a waiver of Landlord’s rights and remedies
contained in this Lease, at law or in equity in the event of a default. “Chronic
Delinquency” means that Tenant commits a Default pursuant to Section 31.4(b)
three (3) times in any twelve (12) month period.
31.6. In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:
(a) Halt any Tenant Improvements and Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;
(b) Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and
(c) Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including the sum of:
(i) The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus
(ii) The costs of restoring the Premises to the condition required under the
terms of this Lease; plus


{A0622646.2 }
44
 

--------------------------------------------------------------------------------





(iii) An amount (the “Election Amount”) equal to either (A) the positive
difference (if any, and measured at the time of such termination) between (1)
the then-present value of the total Rent and other benefits that would have
accrued to Landlord under this Lease for the remainder of the Term if Tenant had
fully complied with the Lease minus (2) the then-present cash rental value of
the Premises as determined by Landlord for what would be the then-unexpired Term
if the Lease remained in effect, computed using the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one (1) percentage
point (the “Discount Rate”) or (B) twelve (12) months (or such lesser number of
months as may then be remaining in the Term) of Base Rent and Additional Rent at
the rate last payable by Tenant pursuant to this Lease, in either case as
Landlord specifies in such election. Landlord and Tenant agree that the Election
Amount represents a reasonable forecast of the minimum damages expected to occur
in the event of a breach, taking into account the uncertainty, time and cost of
determining elements relevant to actual damages, such as fair market rent, time
and costs that may be required to re-lease the Premises, and other factors; and
that the Election Amount is not a penalty.
As used in Section 31.6(c)(i), “worth at the time of award” shall be computed by
allowing interest at the Default Rate.
31.7. In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord may continue this Lease in effect after
Tenant’s Default or abandonment and recover Rent as it becomes due. In addition,
Landlord shall not be liable in any way whatsoever for its failure or refusal to
relet the Premises. For purposes of this Section, the following acts by Landlord
will not constitute the termination of Tenant’s right to possession of the
Premises:
(a) Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or
(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.
Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.
31.8. If Landlord does not elect to terminate this Lease as provided in Section
31.6, then Landlord may, from time to time, recover all Rent as it becomes due
under this Lease. At any time thereafter, Landlord may elect to terminate this
Lease and to recover damages to which Landlord is entitled.
31.9. In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:
(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;
(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;
(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and
(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.


{A0622646.2 }
45
 

--------------------------------------------------------------------------------





31.10. All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in such waiver. Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord be required to mitigate its damages with
respect to any default by Tenant, except as required by Applicable Laws. Any
such obligation imposed by Applicable Laws upon Landlord to relet the Premises
after any termination of this Lease shall be subject to the reasonable
requirements of Landlord to (a) lease to high quality tenants on such terms as
Landlord may from time to time deem appropriate in its discretion and (b)
develop the Project in a harmonious manner with a mix of uses, tenants, floor
areas, terms of tenancies, etc., as determined by Landlord. Landlord shall not
be obligated to relet the Premises to (y) any Tenant’s Affiliate or (z) any
party (i) unacceptable to a Lender, (ii) that requires Landlord to make
improvements to or re-demise the Premises, (iii) that desires to change the
Permitted Use, (iv) that desires to lease the Premises for more or less than the
remaining Term or (v) to whom Landlord or an affiliate of Landlord may desire to
lease other available space in the Project or at another property owned by
Landlord or an affiliate of Landlord.
31.11. Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.
31.12. To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.
31.13. Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.
31.14. In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises, the Building or the Project
and to any landlord of any lease of land upon or within which the Premises, the
Building or the Project is located, and shall offer such beneficiary, mortgagee
or landlord a reasonable opportunity to cure the default, including time to
obtain possession of the Building or the Project by power of sale or a judicial
action if such should prove necessary to effect a cure; provided that Landlord
shall furnish to Tenant in writing, upon written request by Tenant, the names
and addresses of all such persons who are to receive such notices.

32.       Bankruptcy. In the event a debtor, trustee or debtor in possession
under the Bankruptcy Code, or another person with similar rights, duties and
powers under any other Applicable Laws, proposes to cure any default under this
Lease or to assume or assign this Lease and is obliged to provide adequate
assurance to Landlord that (a) a default shall be cured, (b) Landlord shall be
compensated for its damages arising from any breach of this Lease


{A0622646.2 }
46
 

--------------------------------------------------------------------------------





and (c) future performance of Tenant’s obligations under this Lease shall occur,
then such adequate assurances shall include any or all of the following, as
designated by Landlord in its sole and absolute discretion:
32.1. Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;
32.2. A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;
32.3. A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or
32.4. The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

33.       Brokers.
33.1 Tenant represents and warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease other
than CBRE (“Broker”), and that it knows of no other real estate broker or agent
that is or might be entitled to a commission in connection with this Lease.
Landlord shall compensate Broker in relation to this Lease pursuant to a
separate agreement between Landlord and Broker.
33.2 Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.
33.3 Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.
33.4 Tenant agrees to Indemnify the Landlord Indemnitees from any and all cost
or liability for compensation claimed by any broker or agent, other than Broker,
employed or engaged by Tenant or claiming to have been employed or engaged by
Tenant.
33.5 Landlord represents and warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease other
than Broker, and that it knows of no other real estate broker or agent that is
or might be entitled to a commission in connection with this Lease. Landlord
agrees to indemnify, save, defend (at Tenant’s option and with counsel
reasonably acceptable to Tenant) and hold Tenant harmless from any and all cost
or liability resulting from Landlord’s breach of said representation and
warranty.

34.       Definition of Landlord. With regard to obligations imposed upon
Landlord pursuant to this Lease, the term “Landlord,” as used in this Lease,
shall refer only to Landlord or Landlord’s then-current successor-in-interest.
In the event of any transfer, assignment or conveyance of Landlord’s interest in
this Lease or in Landlord’s fee title to or leasehold interest in the Property,
as applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants


{A0622646.2 }
47
 

--------------------------------------------------------------------------------





and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

35.       Limitation of Landlord’s Liability.
35.1 If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent or other income from such real property receivable by Landlord
or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Building or the Project.
35.2 Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.
35.3 Each of the covenants and agreements of this Article shall be applicable to
any covenant or agreement either expressly contained in this Lease or imposed by
Applicable Laws and shall survive the expiration or earlier termination of this
Lease.

36.       Joint and Several Obligations. If more than one person or entity
executes this Lease as Tenant, then:
36.1. Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant, and such
terms, covenants, conditions, provisions and agreements shall be binding with
the same force and effect upon each and all of the persons executing this
Agreement as Tenant; and
36.2. The term “Tenant,” as used in this Lease, shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

37.       Representations. Tenant guarantees, warrants and represents that (a)
Tenant is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Tenant has and is duly qualified to do business in the state in
which the Property is located, (c) Tenant has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Tenant’s obligations hereunder, (d) each person (and
all of the persons if more than one signs) signing this Lease on behalf of
Tenant is duly and validly authorized to do so and (e) neither (i) the
execution, delivery or performance of this Lease nor (ii) the consummation of
the transactions contemplated hereby will violate or conflict with any provision
of documents or instruments under which Tenant is constituted or to which Tenant
is a party. In addition, Tenant guarantees, warrants and represents that none of


{A0622646.2 }
48
 

--------------------------------------------------------------------------------





(x) it, (y) its affiliates or partners nor (z) to the best of its knowledge,
having made no independent inquiry, its employees, officers, directors,
representatives or agents is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action.

38.       Confidentiality. Tenant shall keep the terms and conditions of this
Lease and any information provided to Tenant or its employees, agents or
contractors pursuant to Article 9 confidential and shall not (a) disclose to any
third party any terms or conditions of this Lease or any other Lease-related
document (including subleases, assignments, work letters, construction
contracts, letters of credit, subordination agreements, non-disturbance
agreements, brokerage agreements or estoppels) or the contents of any documents,
reports, surveys or evaluations related to the Project or any portion thereof or
(b) provide to any third party an original or copy of this Lease (or any
Lease-related document or other document referenced in Subsection 38(a));
provided, however, the foregoing shall not apply to any information required to
be disclosed by Applicable Laws at any time while Tenant is a corporation whose
shares are traded on any nationally recognized stock exchange. Landlord shall
not release to any third party any non-public financial information or
non-public information about Tenant’s ownership structure that Tenant gives
Landlord. Notwithstanding the foregoing, confidential information under this
Section may be released by Landlord or Tenant under the following circumstances:
(x) if required by Applicable Laws or in any judicial proceeding; provided that
the releasing party has given the other party reasonable notice of such
requirement, if feasible, (y) to a party’s attorneys, accountants, brokers,
lenders, potential lenders, investors, potential investors and other bona fide
consultants or advisers (with respect to this Lease only); provided such third
parties agree to be bound by this Section or (z) to bona fide prospective
assignees or subtenants of this Lease; provided they agree in writing to be
bound by this Section.

39.       Notices. Except as otherwise stated in this Lease, any notice,
consent, demand, invoice, statement or other communication required or permitted
to be given hereunder shall be in writing and shall be given by (a) personal
delivery, (b) overnight delivery with a reputable international overnight
delivery service, such as FedEx, or (c) facsimile or email transmission, so long
as such transmission is followed within one (1) business day by delivery
utilizing one of the methods described in Subsection 39(a) or (b). Any such
notice, consent, demand, invoice, statement or other communication shall be
deemed delivered (x) upon receipt, if given in accordance with Subsection 39(a);
(y) one (1) business day after deposit with a reputable international overnight
delivery service, if given in accordance with Subsection 39(b); or (z) upon
transmission, if given in accordance with Subsection 39(c). Except as otherwise
stated in this Lease, any notice, consent, demand, invoice, statement or other
communication required or permitted to be given pursuant to this Lease shall be
addressed to Tenant at the Premises, or to Landlord or Tenant at the addresses
shown in Sections 2.9 and 2.10 or 2.11, respectively. Either party may, by
notice to the other given pursuant to this Section, specify additional or
different addresses for notice purposes.

40.       Miscellaneous.
40.1. Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.
40.2. To induce Landlord to enter into this Lease, Tenant agrees that it shall
furnish to Landlord, from time to time, within ten (10) business days after
receipt of Landlord’s written request, the most recent year-end unconsolidated
financial statements reflecting Tenant’s current financial condition audited by
a nationally recognized accounting firm. Tenant shall, within ninety (90) days
after the end of Tenant’s financial year, furnish Landlord with a certified copy
of Tenant’s year-end unconsolidated financial statements for the previous year


{A0622646.2 }
49
 

--------------------------------------------------------------------------------





audited by a nationally recognized accounting firm. Tenant represents and
warrants that all financial statements, records and information furnished by
Tenant to Landlord in connection with this Lease are true, correct and complete
in all respects. If audited financials are not otherwise prepared, unaudited
financials complying with generally accepted accounting principles and certified
by the chief financial officer of Tenant as true, correct and complete in all
respects shall suffice for purposes of this Section. If Tenant fails to deliver
to Landlord any financial statement within the time period required under this
Section, then Tenant shall be required to pay to Landlord an administrative fee
equal to One Thousand Dollars ($1,000) within five (5) business days after
receiving written notice from Landlord advising Tenant of such failure
(provided, however, that Landlord’s acceptance of such fee shall not prevent
Landlord from pursuing any other rights or remedies under this Lease, at law or
in equity). The provisions of this Section shall not apply at any time while
Tenant is a corporation whose shares are traded on any nationally recognized
stock exchange.
40.3. Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.
40.4. The terms of this Lease are intended by the parties as a final, complete
and exclusive expression of their agreement with respect to the terms that are
included herein, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.
40.5. Upon the request of either Landlord or Tenant, the parties shall execute a
document in recordable form containing only such information as is necessary to
constitute a Notice of Lease under Massachusetts law. All costs of preparing and
recording such notice shall be borne by the requesting party. Within ten (10)
days after receipt of written request from Landlord after the expiration or
earlier termination of this Lease, Tenant shall execute a termination of any
Notice of Lease recorded with respect hereto. Neither party shall record this
Lease.
40.6. Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive. The
word “business day” means a calendar day other than any national or local
holiday on which federal government agencies in the County of Middlesex are
closed for business, or any weekend. The section headings of this Lease are not
a part of this Lease and shall have no effect upon the construction or
interpretation of any part of this Lease. Landlord and Tenant have each
participated in the drafting and negotiation of this Lease, and the language in
all parts of this Lease shall be in all cases construed as a whole according to
its fair meaning and not strictly for or against either Landlord or Tenant.
40.7. Except as otherwise expressly set forth in this Lease, each party shall
pay its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising from or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed). In addition, Landlord shall, upon demand, be entitled to all
reasonable attorneys’ fees and all other reasonable costs incurred in the
preparation and service of any notice or demand hereunder, regardless of whether
a legal action is subsequently commenced, or incurred in connection with any
contested matter or other proceeding in bankruptcy court concerning this Lease.
40.8. Time is of the essence with respect to the performance of every provision
of this Lease.


{A0622646.2 }
50
 

--------------------------------------------------------------------------------





40.9. Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.
40.10. Notwithstanding anything to the contrary contained in this Lease,
Tenant’s obligations under this Lease are independent and shall not be
conditioned upon performance by Landlord.
40.11. Whenever consent or approval of either party is required, that party
shall not unreasonably withhold, condition or delay such consent or approval,
except as may be expressly set forth to the contrary.
40.12. Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.
40.13. Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.
40.14. This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.
40.15. Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.
40.16. This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.
40.17. No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant.
40.18. No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.
40.19. To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising from or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

41.       Rooftop Installation Area.
41.1. Tenant may use those portions of the Building identified as a “Rooftop
Installation Area” on Exhibit A attached hereto (the “Rooftop Installation
Area”) solely to operate, maintain, repair and replace rooftop antennae,
mechanical equipment, communications antennas and other equipment installed by
Tenant in the Rooftop Installation Area in accordance with this Article
(“Tenant’s Rooftop Equipment”). Tenant’s Rooftop Equipment shall be only for
Tenant’s use of the Premises for the Permitted Use.


{A0622646.2 }
51
 

--------------------------------------------------------------------------------





41.2. Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Among other reasons, Landlord may withhold approval if
the installation or operation of Tenant’s Rooftop Equipment could reasonably be
expected to damage the structural integrity of the Building or to transmit
vibrations or noise or cause other adverse effects beyond the Premises to an
extent not customary in first class laboratory buildings, unless Tenant
implements measures that are acceptable to Landlord in its reasonable discretion
to avoid any such damage or transmission.
41.3. Tenant shall comply with any roof or roof-related warranties. Tenant shall
obtain a letter from Landlord’s roofing contractor within thirty (30) days after
completion of any Tenant work on the rooftop stating that such work did not
affect any such warranties. Tenant, at its sole cost and expense, shall inspect
the Rooftop Installation Area at least annually, and correct any loose bolts,
fittings or other appurtenances and repair any damage to the roof arising from
the installation or operation of Tenant’s Rooftop Equipment. Tenant shall not
permit the installation, maintenance or operation of Tenant’s Rooftop Equipment
to violate any Applicable Laws or constitute a nuisance. Tenant shall pay
Landlord within thirty (30) days after demand (a) all applicable taxes, charges,
fees or impositions imposed on Landlord by Governmental Authorities as the
result of Tenant’s use of the Rooftop Installation Areas in excess of those for
which Landlord would otherwise be responsible for the use or installation of
Tenant’s Rooftop Equipment and (b) the amount of any increase in Landlord’s
insurance premiums as a result of the installation of Tenant’s Rooftop
Equipment. Upon Tenant’s written request to Landlord, Landlord shall use
commercially reasonable efforts to cause other tenants to remedy any
interference in the operation of Tenant’s Rooftop Equipment arising from any
such tenants’ equipment installed after the applicable piece of Tenant’s Rooftop
Equipment; provided, however, that Landlord shall not be required to request
that such tenants waive their rights under their respective leases to the extent
such rights exist as of the Effective Date.
41.4. If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or (d)
interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) days after receipt
of notice of such damage or interference (which notice may be oral; provided
that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice).
41.5. Landlord reserves the right to cause Tenant to relocate Tenant’s Rooftop
Equipment to comparably functional space on the roof or in the penthouse of the
Building by giving Tenant prior written notice thereof. Landlord agrees to pay
the reasonable costs thereof. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.

42.       Option to Extend Term. Tenant shall have two (2) options (each, an
“Option”) to extend the Term by five (5) years each as to the entire Premises
(and no less than the entire Premises) upon the following terms and conditions.
Any extension of the Term pursuant to an Option shall be on all the same terms
and conditions as this Lease, except as follows:


{A0622646.2 }
52
 

--------------------------------------------------------------------------------





42.1 . Base Rent at the commencement of each Option term shall equal the greater
of (a) one hundred three percent (103%) of the then-current Base Rent and (b)
the then-current fair market value for comparable office and laboratory space in
the Watertown submarket of comparable age, quality, level of finish and
proximity to amenities and public transit, and containing the systems and
improvements present in the Premises as of the date that Tenant gives Landlord
written notice of Tenant’s election to exercise such Option (“FMV”) (provided,
however, that if at the time Tenant elects to exercise an Option, there does not
exist any comparable data for the Watertown submarket, as determined by
Landlord, then FMV shall be calculated based on comparable data for the West
Cambridge submarket but taking into account the historical differences in market
conditions between West Cambridge and Watertown including in the office and
laboratory building product types (e.g., Class A versus Class B)), and in each
case shall be further increased on each annual anniversary of the Option term
commencement date, which increase shall be determined in accordance with the
FMV. Tenant may, no more than fifteen (15) months prior to the date the Term is
then scheduled to expire, request Landlord’s estimate of the FMV for the next
Option term. Landlord shall, within fifteen (15) days after receipt of such
request, give Tenant a written proposal of such FMV. If Tenant gives written
notice to exercise an Option, such notice shall specify whether Tenant accepts
Landlord’s proposed estimate of FMV. If Tenant does not accept the FMV, then the
parties shall endeavor to agree upon the FMV, taking into account all relevant
factors, including (a) the size of the Premises, (b) the length of the Option
term, (c) rent in comparable buildings in the relevant market, including
concessions offered to new tenants, such as free rent, tenant improvement
allowances and moving allowances, (d) Tenant’s creditworthiness and (e) the
quality and location of the Building and the Project. In the event that the
parties are unable to agree upon the FMV within thirty (30) days after Tenant
notifies Landlord that Tenant is exercising an Option, then either party may
request that the same be determined as follows: a senior officer of a nationally
recognized leasing brokerage firm with local knowledge of the Watertown and West
Cambridge laboratory/research and development leasing market (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant. If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the local chapter of the Judicial Arbitration and
Mediation Services or any successor organization thereto (the “JAMS”). The
Baseball Arbitrator selected by the parties or designated by JAMS shall (y) have
at least ten (10) years’ experience in the leasing of laboratory/research and
development space in the Watertown or West Cambridge market and (z) not have
been employed or retained by either Landlord or Tenant or any affiliate of
either for a period of at least ten (10) years prior to appointment pursuant
hereto. Each of Landlord and Tenant shall submit to the Baseball Arbitrator and
to the other party its determination of the FMV. The Baseball Arbitrator shall
grant to Landlord and Tenant a hearing and the right to submit evidence. The
Baseball Arbitrator shall determine which of the two (2) FMV determinations more
closely represents the actual FMV. The arbitrator may not select any other FMV
for the Premises other than one submitted by Landlord or Tenant. The FMV
selected by the Baseball Arbitrator shall be binding upon Landlord and Tenant
and shall serve as the basis for determination of Base Rent payable for the
applicable Option term. If, as of the commencement date of an Option term, the
amount of Base Rent payable during the Option term shall not have been
determined, then, pending such determination, Tenant shall pay Base Rent equal
to the Base Rent payable with respect to the last year of the then-current Term.
After the final determination of Base Rent payable for the Option term, the
parties shall promptly execute a written amendment to this Lease specifying the
amount of Base Rent to be paid during the applicable Option term. Any failure of
the parties to execute such amendment shall not affect the validity of the FMV
determined pursuant to this Section.
42.2. No Option is assignable separate and apart from this Lease.
42.3. An Option is conditional upon Tenant giving Landlord written notice of its
election to exercise such Option at least twelve (12) months prior to the end of
the expiration of the then-current Term. Time shall be of the essence as to
Tenant’s exercise of an Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise an Option. Tenant acknowledges
that it would be inequitable to require Landlord to accept any exercise of an
Option after the date provided for in this Section.


{A0622646.2 }
53
 

--------------------------------------------------------------------------------





42.4. Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise an Option:
(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction; or
(b) At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Section 42.4(b), Landlord shall
not be required to provide Tenant with notice of such Default if Landlord
delivered a notice referenced in Section 42.4(a) above) and continuing until
Tenant cures any such Default, if such Default is susceptible to being cured; or
(c) If Landlord has given Tenant two (2) or more notices of monetary default
under this Lease, whether or not the monetary defaults are cured, during the
twelve (12) month period prior to the date on which Tenant seeks to exercise an
Option.
42.5.The period of time within which Tenant may exercise an Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.
42.6. All of Tenant’s rights under the provisions of an Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of such Option if, after such exercise, but prior to the commencement date of
the new term, (a) Tenant fails to pay to Landlord a monetary obligation of
Tenant for a period of twenty (20) days after written notice from Landlord to
Tenant, or (b) Tenant fails to commence to cure a default (other than a monetary
default) within thirty (30) days after the date Landlord gives notice to Tenant
of such default.

43.       Right of First Offer. Subject to any other parties’ pre-existing
rights as of the date hereof with respect to Available ROFO Premises (as defined
below), Tenant shall have a one-time right of first offer (“ROFO”) as to any
rentable premises on the first (1st) floor of the Building for which Landlord is
seeking a tenant (“Available ROFO Premises”); provided, however, that in no
event shall Landlord be required to lease any Available ROFO Premises to Tenant
for any period past the date on which this Lease expires or is terminated
pursuant to its terms. To the extent that Landlord renews or extends a
then-existing lease with any then-existing tenant or subtenant of any space, or
enters into a new lease with such then-existing tenant or subtenant, the
affected space shall not be deemed to be Available ROFO Premises. In the event
Landlord intends to market Available ROFO Premises, Landlord shall provide
written notice thereof to Tenant (the “Notice of Marketing”), specifying the
terms and conditions of a proposed lease to Tenant of the Available ROFO
Premises.
43.1. Within fifteen (15) business days following its receipt of a Notice of
Marketing, Tenant shall advise Landlord in writing whether Tenant elects to
lease all (not just a portion) of the Available ROFO Premises on the terms and
conditions set forth in the Notice of Marketing. If Tenant fails to notify
Landlord of Tenant’s election within such fifteen (15) business day period, then
Tenant shall be deemed to have elected not to lease the Available ROFO Premises.
43.2. If Tenant timely notifies Landlord that Tenant elects to lease all of the
Available ROFO Premises on the terms and conditions set forth in the Notice of
Marketing, then Landlord shall lease the Available ROFO Premises to Tenant upon
the Terms and conditions set forth in the Notice of Marketing.
43.3. If Tenant notifies Landlord that Tenant elects not to lease the Available
ROFO Premises on the terms and conditions set forth in the Notice of Marketing,
or Tenant fails to notify Landlord of Tenant’s election within the fifteen (15)
business day period described above, then Landlord shall have the right to
consummate a lease of


{A0622646.2 }
54
 

--------------------------------------------------------------------------------





the Available ROFO Premises at net effective base rent not less than ninety-five
percent (95%) of that stated in the Notice of Marketing, if applicable.
43.4. Notwithstanding anything in this Article to the contrary, Tenant shall not
exercise the ROFO during such period of time that Tenant is in default under any
provision of this Lease. Any attempted exercise of the ROFO during a period of
time in which Tenant is so in default shall be void and of no effect. In
addition, Tenant shall not be entitled to exercise the ROFO if Landlord has
given Tenant two (2) or more notices of monetary default under this Lease,
whether or not the monetary defaults are cured, during the twelve (12) month
period prior to the date on which Tenant seeks to exercise the ROFO.
43.5. Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFO, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease (other than in
connection with an Exempt Transfer), without Landlord’s prior written consent,
which consent Landlord may withhold in its sole and absolute discretion.
43.6. If Tenant exercises the ROFO, Landlord does not guarantee that the
Available ROFO Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFO Premises or for any other reason beyond
Landlord’s reasonable control.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


{A0622646.2 }
55
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.
LANDLORD:
BRE-BMR GROVE LLC,
a Delaware limited liability company
By:
/s/ William Kane
 
Name:
William Kane
 
Title:
EVP East Coast & UK Markets
 

TENANT:
SELECTA BIOSCIENCES, INC.,
a Delaware corporation
By:
/s/ Lloyd Johnston
 
Name:
Lloyd Johnston
 
Title:
Chief Operating Officer
 



{A0622646.2 }
56
 

--------------------------------------------------------------------------------




EXHIBIT A
PREMISES
(see attached)


{A0622646.2 }
B- 1
 

--------------------------------------------------------------------------------





EXHIBIT B
WORK LETTER
This Work Letter (this “Work Letter”) is made and entered into as of the 23rd
day of July, 2019, by and between BRE-BMR Grove LLC, a Delaware limited
liability company (“Landlord”), and Selecta Biosciences, Inc., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain Lease
dated as of the date hereof (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Lease”), by and
between Landlord and Tenant for the Premises located at 65 Grove Street,
Watertown, Massachusetts. All capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Lease.
1.         General Requirements.
1.1. Authorized Representatives.
(a) Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Edward McDonald
(edward.mcdonald@biomedrealty.com) as the person authorized to initial plans,
drawings, approvals and to sign change orders pursuant to this Work Letter and
(ii) an officer of Landlord as the person authorized to sign any amendments to
this Work Letter or the Lease. Tenant shall not be obligated to respond to or
act upon any such item until such item has been initialed or signed (as
applicable) by the appropriate Landlord’s Authorized Representative. Landlord
may change either Landlord’s Authorized Representative upon one (1) business
day’s prior written notice to Tenant.
(b) Tenant designates Lloyd Johnston (ljohnston@selectabio.com) (“Tenant’s
Authorized Representative”) as the person authorized to initial and sign all
plans, drawings, change orders and approvals pursuant to this Work Letter.
Landlord shall not be obligated to respond to or act upon any such item until
such item has been initialed or signed (as applicable) by Tenant’s Authorized
Representative. Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.
1.2. Schedule. The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with
the schedule attached hereto as Schedule 1 (the “Schedule”). The Schedule shall
be subject to adjustment as mutually agreed upon in writing by the parties, or
as otherwise provided in this Work Letter.
1.3. Landlord’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Landlord. Landlord hereby selects PIDC Construction as the general contractor,
and TRIA Architects, Inc. as the architect.
2.         Tenant Improvements. All Tenant Improvements shall be performed by
Landlord’s contractor, at Tenant’s sole cost and expense (subject to Landlord’s
obligations with respect to any portion of the Base TI Allowance and, if
properly requested by Tenant pursuant to the terms of the Lease, the Additional
TI Allowance used by Landlord in completing the Tenant Improvements), in a good
and workmanlike manner in compliance with all Applicable Laws, and in
substantial accordance with the Approved Plans (as defined below), the Lease and
this Work Letter. To the extent that the total projected cost of the Tenant
Improvements (as projected by Landlord) exceeds the TI Allowance (such excess,
the “Excess TI Costs”), Tenant shall pay the costs of the Tenant Improvements on
a pari passu basis with Landlord as such costs become due within thirty (30)
days of Landlord’s invoice therefor, in the proportion of Excess TI Costs
payable by Tenant to the TI Allowance. If Landlord is delayed in commencing the
Tenant Improvements due to Tenant’s failure to timely pay the Excess TI Costs to
Landlord, Landlord shall be


{A0622646.2 }
B- 2
 

--------------------------------------------------------------------------------




entitled to a day-for-day extension to achieve Substantial Completion of the
Tenant Improvements for the period of such delay and it shall be deemed a Tenant
Delay. If the actual Excess TI Costs are less than the Excess TI Costs paid by
Tenant to Landlord, Landlord shall credit Tenant with the overage paid by Tenant
against Tenant’s Rent obligations, beginning after Landlord has completed the
final accounting for the Tenant Improvements. If the cost of the Tenant
Improvements (as projected by Landlord) increases over Landlord’s initial
projection, then Landlord may notify Tenant and Tenant shall deposit any
additional Excess TI Costs with Landlord in the same way that Tenant deposited
the initial Excess TI Costs. If Tenant fails to pay, or is late in paying, any
sum due to Landlord under this Work Letter, then Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including the
right to interest and the right to assess a late charge), and for purposes of
any litigation instituted with regard to such amounts the same shall be
considered Rent. All material and equipment furnished by Landlord or its
contractors as the Tenant Improvements shall be new or “like new,” and the
Tenant Improvements shall be performed in a first-class, workmanlike manner.
2.1. Test-Fit Plan. Landlord and Tenant hereby approve the test-fit plan for the
Tenant Improvements (the “Test-Fit Plan”) attached to this Work Letter as
Schedule 2. The parties acknowledge that the Test-Fit Plan shall be paid for by
Landlord at its sole cost and expense (and not as part of the TI Allowance).
Tenant acknowledges that any vivarium to be constructed as part of the Tenant
Improvements shall not exceed 2,000 rentable square feet unless otherwise
approved by Landlord. Any such vivarium shall be in a location approved by
Landlord in its sole and reasonable discretion, and shall use disposable cages.
2.2. Work Plans. Landlord shall prepare and submit to Tenant for approval
schematic plans covering the Tenant Improvements prepared in conformity with the
applicable provisions of this Work Letter consistent with and are logical
evolutions of the approved test fit plan and incorporate any Tenant-requested
revisions (the “Draft Schematic Plans”). The Draft Schematic Plans shall contain
sufficient information and detail to accurately describe the proposed design to
Tenant. Tenant shall notify Landlord in writing within five (5) business days
after receipt of the Draft Schematic Plans whether Tenant approves or objects to
the Draft Schematic Plans and of the manner, if any, in which the Draft
Schematic Plans are unacceptable. Tenant’s failure to respond within such five
(5) business day period shall be deemed approval by Tenant. If Tenant reasonably
objects to the Draft Schematic Plans, then Landlord shall revise the Draft
Schematic Plans and cause Tenant’s objections to be remedied in the revised
Draft Schematic Plans. Landlord shall then resubmit the revised Draft Schematic
Plans to Tenant for approval, such approval not to be unreasonably withheld,
conditioned or delayed. Tenant’s approval of or objection to revised Draft
Schematic Plans and Landlord’s correction of the same shall be in accordance
with this Section until Tenant has approved the Draft Schematic Plans in writing
or been deemed to have approved them. The iteration of the Draft Schematic Plans
that is approved or deemed approved by Tenant without objection shall be
referred to herein as the “Approved Schematic Plans.” In the event that the
Draft Schematic Plans are not approved by Tenant within the initial five (5)
business day period specified in this Section 2.2, then, notwithstanding
anything in the Lease or this Work Letter to the contrary (but subject to the
following sentence), it shall be deemed a Tenant Delay, and in accordance with
Section 4.2 of the Lease, the Term Commencement Date shall be the date that the
Term Commencement Date would have occurred but for such Tenant Delay.
Notwithstanding the foregoing, it shall not be deemed a Tenant Delay if Tenant
provides written notice to Landlord within the initial five (5) business day
period detailing a specific reason why the Draft Schematic Plans do not comply
with either (a) Applicable Laws, or (b) the logical evolution of the Test-Fit
Plan, together with any mutually agreed upon revisions (provided Tenant’s
Authorized Representative attends the project meetings with Landlord and the
architect).
2.3. Construction Plans. Landlord shall prepare final plans and specifications
for the Tenant Improvements that (a) are consistent with and are logical
evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications (“Construction Plans”) are completed,
Landlord shall deliver the same to Tenant for Tenant’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Such Construction
Plans


{A0622646.2 }
B- 3
 

--------------------------------------------------------------------------------




shall be approved or disapproved by Tenant within five (5) days after delivery
to Tenant. Tenant’s failure to respond within such five (5) day period shall be
deemed approval by Tenant. If the Construction Plans are disapproved by Tenant,
then Tenant shall notify Landlord in writing of its reasonable objections to
such Construction Plans, and the parties shall confer and negotiate in good
faith to reach agreement on the Construction Plans. Promptly after the
Construction Plans are approved by Landlord and Tenant, two (2) copies of such
Construction Plans shall be initialed and dated by Landlord and Tenant, and
Landlord shall promptly submit such Construction Plans to all appropriate
Governmental Authorities for approval. The Construction Plans so approved, and
all change orders specifically permitted by this Work Letter, are referred to
herein as the “Approved Plans.” In the event that the Construction Plans are not
approved by Tenant within the initial five (5) business day period specified in
this Section 2.3, then, notwithstanding anything in the Lease or this Work
Letter to the contrary (but subject to the following sentence), it shall be
deemed a Tenant Delay, and in accordance with Section 4.2 of the Lease, the Term
Commencement Date shall be the date that the Term Commencement Date would have
occurred but for such Tenant Delay. Notwithstanding the foregoing, it shall not
be deemed a Tenant Delay if Tenant provides written notice to Landlord within
the initial five (5) business day period detailing a specific reason why the
Construction Plans do not comply with either (a) Applicable Laws, or (b) the
logical evolution of the Approved Schematic Plans, together with any mutually
agreed upon revisions (provided Tenant’s Authorized Representative attends the
project meetings with Landlord and the architect).
2.4. Changes to the Tenant Improvements. Any changes to the Approved Plans
(each, a “Change”) shall be requested and instituted in accordance with the
provisions of this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Work Letter.
(a) Change Request. Either Landlord or Tenant may request Changes after Tenant
approves the Approved Plans by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (a) the Change, (b) the party required to perform
the Change and (c) any modification of the Approved Plans and the Schedule, as
applicable, necessitated by the Change. If the nature of a Change requires
revisions to the Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of the Tenant Improvements as a result of such Change. Notwithstanding the
foregoing, to the extent any Landlord-requested Change related to the Approved
Plans is required due to a base building condition, the cost for such Change
shall be paid for from the contingency for the Tenant Improvements. Change
Requests shall be signed by the requesting party’s Authorized Representative.
(b) Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five (5)
business days after receipt of a Change Request to notify the requesting party
in writing of the non-requesting party’s decision either to approve or object to
the Change Request. The non-requesting party’s failure to respond within such
five (5) business day period shall be deemed approval by the non-requesting
party.
3.         Requests for Consent. Except as otherwise provided in this Work
Letter, Tenant shall respond to all requests for consents, approvals or
directions made by Landlord pursuant to this Work Letter within five (5) days
following Tenant’s receipt of such request. Tenant’s failure to respond within
such five (5) day period shall be deemed approval by Tenant.
4.         TI Allowance.
4.1. Application of TI Allowance. Landlord shall contribute, in the following
order, the Base TI Allowance and, if properly requested by Tenant pursuant to
the terms of the Lease, the Additional TI Allowance; and any Excess TI Costs
advanced by Tenant to Landlord toward the costs and expenses incurred in
connection with the performance of the Tenant Improvements, in accordance with
Article 4 of the Lease. If the entire TI Allowance


{A0622646.2 }
B- 4
 

--------------------------------------------------------------------------------




is not applied toward or reserved for the costs of the Tenant Improvements, then
Tenant shall not be entitled to a credit of such unused portion of the TI
Allowance. If the entire Excess TI Costs advanced by Tenant to Landlord are not
applied toward the costs of the Tenant Improvements, then Landlord shall
promptly return such excess to Tenant following completion of the Tenant
Improvements. Tenant may apply the Base TI Allowance and, if properly requested
by Tenant pursuant to the terms of the Lease, the Additional TI Allowance for
the payment of construction and other costs in accordance with the terms and
provisions of the Lease.
4.2. Approval of Budget for the Tenant Improvements. The parties agree that the
budget for the Tenant Improvements attached hereto as Schedule 3 is a
preliminary budget (the “Preliminary Budget”). Landlord anticipates obtaining
from its contractor updated budgets in connection with the design process, which
shall be subject to the review and approval of Landlord and Tenant.
Notwithstanding anything to the contrary set forth elsewhere in this Work Letter
or the Lease, Landlord shall not have any obligation to expend any portion of
the TI Allowance until Landlord and Tenant shall have approved in writing a
final budget for the Tenant Improvements (the “Approved Budget”). Tenant shall
promptly reimburse Landlord for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance. Notwithstanding
anything herein to the contrary, the Approved Budget shall not be exceeded, and
Excess TI Costs, if any, shall not increase, except pursuant an approved Change
Request.
5.         Miscellaneous.
5.1. Incorporation of Lease Provisions. Sections 40.6 through 40.19 of the Lease
are incorporated into this Work Letter by reference, and shall apply to this
Work Letter in the same way that they apply to the Lease.
5.2. General. Except as otherwise set forth in the Lease or this Work Letter,
this Work Letter shall not apply to improvements performed in any additional
premises added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise; or to any portion of the Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term, whether by any options under the Lease or otherwise, unless the Lease or
any amendment or supplement to the Lease expressly provides that such additional
premises are to be delivered to Tenant in the same condition as the initial
Premises.
5.3. Base Building Improvements. Landlord shall perform the Base Building
Improvements at Landlord’s sole cost and expense, which cost will not be
reimbursable from the TI Allowance. Any work to the Common Areas required by
Applicable Laws as a result of the Base Building Improvements shall be
considered Base Building Improvements and shall be undertaken at Landlord’s sole
cost and expense. Any work to the Common Areas required by Applicable Laws as a
result of the Tenant Improvements shall be considered Tenant Improvements and
shall be undertaken by Landlord and shall be paid for in accordance with Section
4.4 of the Lease and this Work Letter.
5.4. Notices. Notwithstanding anything to the contrary set forth in the Lease,
for the purposes of delivering notices, requests and responses related to the
Tenant Improvements under this Work Letter, delivery by electronic mail to
Landlord’s Authorized Representative and Tenant’s Authorized Representative
shall be deemed sufficient.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


{A0622646.2 }
B- 5
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as a
sealed Massachusetts instrument to be effective on the date first above written.
LANDLORD:
BRE-BMR Grove LLC,
a Delaware limited liability company
By:
/s/ William Kane
 
Name:
William Kane
 
Title:
EVP East Coast & UK Markets
 

TENANT:
Selecta Biosciences, Inc.,
a Delaware corporation
By:
/s/ Lloyd Johnston
 
Name:
Lloyd Johnston
 
Title:
Chief Operating Officer
 



{A0622646.2 }
B- 6
 

--------------------------------------------------------------------------------






SCHEDULE 1 TO WORK LETTER
SCHEDULE FOR TENANT IMPROVEMENTS
(see attached)


{A0622646.2 }
B-1-1
 

--------------------------------------------------------------------------------






SCHEDULE 2 TO WORK LETTER
TEST-FIT PLAN
(see attached)


{A0622646.2 }
B-1-1
 

--------------------------------------------------------------------------------






SCHEDULE 3 TO WORK LETTER
PRELIMINARY BUDGET
(see attached)


{A0622646.2 }
B-1-1
 

--------------------------------------------------------------------------------






EXHIBIT B-1
TENANT WORK INSURANCE SCHEDULE
Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
contractors or by any person directly or indirectly employed by Tenant or any
Tenant contractors, or by any person for whose acts Tenant or any Tenant
contractors may be liable:
1.         Claims under workers’ compensation, disability benefit and other
similar employee benefit acts which are applicable to the Tenant Work to be
performed.
2.         Claims for damages because of bodily injury, occupational sickness or
disease, or death of employees under any applicable employer’s liability law.
3.         Claims for damages because of bodily injury, or death of any person
other than Tenant’s or any Tenant contractors’ employees.
4.         Claims for damages insured by usual personal injury liability
coverage which are sustained (a) by any person as a result of an offense
directly or indirectly related to the employment of such person by Tenant or any
Tenant contractors or (b) by any other person.
5.         Claims for damages, other than to the Tenant Work itself, because of
injury to or destruction of tangible property, including loss of use therefrom.
6.         Claims for damages because of bodily injury or death of any person or
property damage arising from the ownership, maintenance or use of any motor
vehicle.
Tenant contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.
Tenant contractors’ Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:


{A0622646.2 }
B-1-2
 

--------------------------------------------------------------------------------





a. Commercial General Liability:
Bodily Injury and Property Damage


Not less than (a) for the general contractor , $2,000,000 per occurrence and
$5,000,000 general aggregate, with $5,000,000 products and completed operations
aggregate, and (b) for all other contractors and subcontractors, $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate
b. Commercial Automobile Liability:
Bodily Injury and Property Damage
Coverage for liability arising from the use or operation of any auto on behalf
of Tenant or invited by Tenant (including those owned, hired, rented, leased,
borrowed, scheduled or non-owned). Coverage shall be on a broad-based occurrence
form in an amount not less than $2,000,000 combined single limit per accident.
Such coverage shall apply to all vehicles and persons, whether accessing the
property with active or passive consent
c. Employer’s Liability:
 
Each Accident
$1,000,000
Disease – Policy Limit
$1,000,000
Disease – Each Employee
$1,000,000
d. Umbrella Liability:
Bodily Injury and Property Damage
(Excess of coverages a, b and c above) of not less than $5,000,000 per
occurrence / aggregate
e. Workers’ Compensation:
As required by Applicable Laws

All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord. The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days’ prior written notice has been given to the Landlord.
Certificates of insurance including required endorsements showing such coverages
to be in force shall be filed with Landlord prior to the commencement of any
Tenant Work and prior to each renewal. Coverage for completed operations must be
maintained for the lesser of ten (10) years and the applicable statue of repose
following completion of the Tenant Work, and certificates evidencing this
coverage must be provided to Landlord. The minimum A.M. Best’s rating of each
insurer shall be A- VII. the Landlord Parties shall be named as an additional
insureds under Tenant contractors’ Commercial General Liability, Commercial
Automobile Liability, Umbrella Liability and, to the extent required by the
Lease, the Work Letter or this Exhibit, Pollution Legal Liability Insurance
policies as respects liability arising from work or operations performed, or
ownership, maintenance or use of any autos, by or on behalf of such contractors.
Each contractor and its insurers shall provide waivers of subrogation with
respect to all insurance required by the Lease, the Work Letter or this Exhibit.
If any contractor’s work involves the handling or removal of asbestos, lead or
other Hazardous Materials (as determined by Landlord in its sole and absolute
discretion), such contractor shall also carry Pollution Legal Liability
insurance. Such coverage shall include bodily injury, sickness, disease, death
or mental anguish or shock sustained by any person; property damage, including
physical injury to or destruction of tangible property (including the resulting
loss of use thereof), clean-up costs and the loss of use of tangible property
that has not been physically injured or destroyed; and defense costs, charges
and expenses incurred in the investigation, adjustment or defense of claims for
such damages. Coverage shall apply to both sudden and non-sudden pollution
conditions including the discharge, dispersal, release or escape of smoke,
vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste
materials or other irritants, contaminants or pollutants into or upon land, the
atmosphere or any watercourse or body of water. Claims-made coverage is
permitted, provided the policy retroactive date is continuously maintained prior
to the Term Commencement Date, and coverage is continuously maintained during
all periods in which Tenant occupies the Premises. Coverage shall be maintained
with limits of not less than $1,000,000 per incident with a $2,000,000 policy
aggregate.


{A0622646.2 }
B-1-3
 

--------------------------------------------------------------------------------






EXHIBIT B-2
BASE BUILDING IMPOVEMENTS
ARCHITECTURAL
•
New Enclosed Mechanical Penthouse with capacity for tenant equipment

•
New 4,500 lb Freight |Passenger Elevator

•
New Service Corridor and Loading Entrance to provide access to new freight
elevator

•
Installation of furniture and art throughout 2nd and 3rd floor lobbies

STRUCTURAL
•
Modifications required to support new base building architectural and MEP
upgrades \

MECHANICAL
•
Two new rooftop air handling units to provide 1.25 CFM of 100% outside air
across lab areas (assumed to be 50% of RSF). Office areas will be served by
existing office AHU’s

•
Two new rooftop lab exhaust air units with energy recovery and exhaust risers to
provide 1.25 CFM of 100% outside air across lab areas (assumed to be 50% of RSF)

•
New gas-fired hot water boiler plant and associated pumps to provide heating for
lab supply air

ELECTRICAL
•
Upgrade of base building electrical service from 3,000 Amps to 4,000 Amps to
support lab requirements

•
New natural gas generator to provide stand-by power to select base building
equipment and 5 watts/RSF across lab areas (assumed to be 50% of RSF) for tenant
stand-by loads

PLUMBING
•
Modifications required to support new base building architectural and MEP
upgrades

•
New central lab waste treatment system including pump and treatment tank

•
New Tempered Water System for emergency showers and eyewash stations, including
water tank and vertical riser

FIRE PROTECTION
•
Modifications required to support base building Architectural and MEP upgrades



{A0622646.2 }
B-2-1
 

--------------------------------------------------------------------------------






EXHIBIT C
ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE
AND TERM EXPIRATION DATE
THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [_______], 20[__], with reference to that certain Lease (the
“Lease”) dated as of [_______], 20[__], by Selecta Biosciences, Inc., a Delaware
corporation (“Tenant”), in favor of BRE-BMR Grove LLC, a Delaware limited
liability company (“Landlord”). All capitalized terms used herein without
definition shall have the meanings ascribed to them in the Lease.
Tenant hereby confirms the following:
1.         Tenant accepted possession of the Premises for use in accordance with
the Permitted Use on [_______], 20[__]. Tenant first occupied the Premises for
the Permitted Use on [_______], 20[__].
2.         The Premises are in good order, condition and repair.
3.         The Tenant Improvements are Substantially Complete.
4.         All conditions of the Lease to be performed by Landlord as a
condition to the full effectiveness of the Lease have been satisfied, and
Landlord has fulfilled all of its duties in the nature of inducements offered to
Tenant to lease the Premises.
5.         In accordance with the provisions of Article 4 of the Lease, the Term
Commencement Date is [_______], 20[__], and, unless the Lease is terminated
prior to the Term Expiration Date pursuant to its terms, the Term Expiration
Date shall be [_______], 20[__].
6.         The Lease is in full force and effect, and the same represents the
entire agreement between Landlord and Tenant concerning the Premises[, except
[_______]].
7.         Tenant has no existing defenses against the enforcement of the Lease
by Landlord, and there exist no offsets or credits against Rent owed or to be
owed by Tenant.
8.         The obligation to pay Rent is presently in effect and all Rent
obligations on the part of Tenant under the Lease commenced to accrue on
[_______], 20[__], with Base Rent payable on the dates and amounts set forth in
the chart below:
Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
Rent Commencement Date – the day immediately prior to the first (1st) annual
anniversary of the Rent Commencement Date
25,078 square feet
$66.00 annually
$137,929.00
$1,655,148.00

Note:    Subject to adjustment to reflect disbursement of Additional TI
Allowance, as provided in Section 4.5 of the Lease


{A0622646.2 }
C-1
 

--------------------------------------------------------------------------------





9.         The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


{A0622646.2 }
C-2
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.
TENANT:
Selecta Biosciences, Inc.,
a Delaware corporation
By:
 
 
Name:
 
 
Title:
 
 





{A0622646.2 }
C-3
 

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF ADDITIONAL TI ALLOWANCE ACCEPTANCE LETTER
[TENANT LETTERHEAD]
BRE-BMR Grove LLC
17190 Bernardo Center Drive
San Diego, California 92128
Attn: Legal Department
[Date]
Re:
Additional TI Allowance

To Whom It May Concern:
This letter concerns that certain Lease dated as of [_______], 20[__] (the
“Lease”), between BRE-BMR Grove LLC (“Landlord”) and Selecta Biosciences, Inc.
(“Tenant”). Capitalized terms not otherwise defined herein shall have the
meanings given them in the Lease.
Tenant hereby notifies Landlord that it wishes to exercise its right to utilize
the Additional TI Allowance in the amount of [________] Dollars ($_____) per
square foot of Rentable Area, for a total amount of [____________] Dollars
($_____) pursuant to Article 4 of the Lease.
If you have any questions, please do not hesitate to call [_______] at ([___])
[___]-[____].
Sincerely,
[Name]
[Title of Authorized Signatory]
cc:
Karen Sztraicher

Jon Bergschneider
John Lu
Kevin Simonsen


{A0622646.2 }
D-1
 

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF LETTER OF CREDIT
[On letterhead or L/C letterhead of Issuer]
LETTER OF CREDIT
IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _____________
ISSUE DATE: ______________
ISSUING BANK:
SILICON VALLEY BANK
3003 TASMAN DRIVE
2ND FLOOR, MAIL SORT HF210
SANTA CLARA, CALIFORNIA 95054
BENEFICIARY:
BRE-BMR GROVE LLC
17190 BERNARDO CENTER DRIVE
SAN DIEGO, CALIFORNIA 92128
ATTN: LEGAL DEPARTMENT
APPLICANT:
SELECTA BIOSCIENCES, INC.
480 ARSENAL WAY
WATERTOWN, MASSACHUSETTS 02472
AMOUNT:
US$$1,379,290.00 (ONE MILLION, THREE HUNDRED SEVENTY-NINE THOUSAND, TWO HUNDRED
NINETY AND 00/100 U.S.DOLLARS)

EXPIRATION DATE
[INSERT DATE ONE YEAR FROM DATE OF ISSUANCE]

PLACE OF EXPIRATION:
ISSUING BANK’S COUNTERS AT ITS ABOVE ADDRESS

DEAR SIR/MADAM:
WE HEREBY ESTABLISH IN FAVOR OF BENEFICIARY OUR IRREVOCABLE STANDBY LETTER OF
CREDIT NO. SVBSF______ (THE “L/C”) AVAILABLE BY PAYMENT AGAINST YOUR
PRESENTATION TO US OF THE FOLLOWING DOCUMENTATATION (THE “DRAWING
DOCUMENTATION”):
(A) THE ORIGINAL L/C; AND
(B) A SIGHT DRAFT IN THE FORM OF EXHIBIT A, WITH BLANKS FILLED IN AND BRACKETED
ITEMS PROVIDED AS APPROPRIATE.
NO OTHER EVIDENCE OF AUTHORITY, CERTIFICATE, OR DOCUMENTATION IS REQUIRED.


E-1-1

--------------------------------------------------------------------------------



DRAWING DOCUMENTATION MUST BE PRESENTED AT ISSUER’S OFFICE AT 3003 TASMAN DRIVE,
SANTA CLARA, CA 95054 ON OR BEFORE THE EXPIRATION DATE BY PERSONAL PRESENTATION,
COURIER, MESSENGER SERVICE, OR FACSIMILE. EACH FACSIMILE TRANSMISSION SHALL BE
MADE AT: (408) 496-2418 OR (408) 969-6510; AND UNDER CONTEMPORANEOUS TELEPHONE
ADVICE TO: (408) --- ---- OR (408) --- ----, ATTENTION: GLOBAL TRADE FINANCE.
ABSENCE OF THE AFORESAID TELEPHONE ADVICE SHALL NOT AFFECT OUR OBLIGATION TO
HONOR ANY DRAW REQUEST. IN CASE OF FACSIMILE DRAWING, THE ORIGINAL DOCUMENTS ARE
NOT REQUIRED FOR PRESENTATION.
PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.
WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE INTO THE VALIDITY OF OR BASIS FOR ANY
DRAW UNDER THIS L/C OR ANY DRAWING DOCUMENTATION.
THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND TO YOU
A NOTICE BY REGISTERED OR CERTIFIED MAIL OR OVERNIGHT COURIER SERVICE AT THE
ABOVE ADDRESS THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE THEN
CURRENT EXPIRATION DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE
AUTOMATICALLY EXTENDED BEYOND ______________.
THIS LETTER OF CREDIT IS TRANSFERABLE IN WHOLE BUT NOT IN PART ONE OR MORE
TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND FOR
THE THEN AVAILABLE AMOUNT, AT NO COST OR EXPENSE TO BENEFICIARY, ASSUMING SUCH
TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND
REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U.S. DEPARTMENT
OF TREASURY AND U.S. DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE
ORIGINAL LETTER OF CREDIT AND ORIGINALS OR COPIES OF ALL AMENDMENTS, IF ANY, TO
THIS LETTER OF CREDIT MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS
LETTER OF CREDIT TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT B
DULY EXECUTED. APPLICANT SHALL PAY OUR TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER
AMOUNT (MINIMUM US$250.00) UNDER THIS LETTER OF CREDIT, HOWEVER, APPLICANT’S
PAYMENT OF SUCH TRANSFER FEE SHALL NOT BE A CONDITION OF SUCH TRANSFER. EACH
TRANSFER SHALL BE EVIDENCED BY EITHER (1) OUR ENDORSEMENT ON THE REVERSE OF THE
LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL OF THE LETTER OF CREDIT SO
ENDORSED TO THE TRANSFEREE OR (2) OUR ISSUING A REPLACEMENT LETTER OF CREDIT TO
THE TRANSFEREE ON THE SAME TERMS AND CONDITIONS AS THE TRANSFERRED LETTER OF
CREDIT (IN WHICH EVENT THE TRANSFERRED LETTER OF CREDIT SHALL HAVE NO FURTHER
EFFECT).
ANY NOTICE TO BENEFICIARY SHALL BE IN WRITING AND DELIVERED BY HAND WITH RECEIPT
ACKNOWLEDGED OR BY OVERNIGHT DELIVERY SERVICE SUCH AS FEDEX OR UPS (WITH PROOF
OF DELIVERY) AT THE ABOVE ADDRESS, OR SUCH OTHER ADDRESS AS BENEFICIARY MAY
SPECIFY BY WRITTEN NOTICE TO ISSUER.
NO AMENDMENT THAT ADVERSELY AFFECTS BENEFICIARY SHALL BE EFFECTIVE WITHOUT
BENEFICIARY’S WRITTEN CONSENT.
WE HEREBY AGREE, IRREVOCABLY WITH YOU THAT DOCUMENTS PRESENTED UNDER AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, WITHIN THE




SVB Confidential

--------------------------------------------------------------------------------



MAXIMUM AMOUNT OF THIS L/C, SHALL BE DULY HONORED UPON PRESENTATION TO SILICON
VALLEY BANK, IF PRESENTED ON OR BEFORE THE EXPIRATION DATE OF THIS CREDIT, AS
SPECIFIED ABOVE.
EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENT, CONDITION OR QUALIFICATION. OUR OBLIGATION UNDER THIS LETTER OF
CREDIT SHALL BE OUR INDIVIDUAL OBLIGATION AND IS IN NO WAY CONTINGENT UPON THE
REIMBURSEMENT WITH RESPECT THERETO, OR UPON OUR ABILITY TO PERFECT ANY LIEN,
SECURITY INTEREST OR ANY OTHER REIMBURSEMENT
IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.
THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.
 
 
 
 
 
 
AUTHORIZED SIGNATURE
 
AUTHORIZED SIGNATURE
 





SVB Confidential

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF SIGHT DRAFT
[BENEFICIARY LETTERHEAD]
TO:
[Name and Address of Issuer]
SIGHT DRAFT
AT SIGHT, pay to the Order of ______________, the sum of ______________ United
States Dollars ($______________). Drawn under [Issuer] Letter of Credit No.
______________ dated ______________.
[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account: _________________________.]
[Name and signature block, with signature or purported signature of Beneficiary]
Date: ________________




SVB Confidential

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF TRANSFER NOTICE
DATE: ____________________
TO: SILICON VALLEY BANK
 
 
3003 TASMAN DRIVE
 
RE: IRREVOCABLE STANDBY LETTER OF CREDIT
SANTA CLARA, CA 95054
 
NO. _____________ ISSUED BY
ATTN: GLOBAL TRADE FINANCE
 
SILICON VALLEY BANK, SANTA CLARA
STANDBY LETTERS OF CREDIT
 
L/C AMOUNT: ___________________

LADIES AND GENTLEMEN:
FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:
_________________________________________________________________________________________
(NAME OF TRANSFEREE)
_________________________________________________________________________________________
(ADDRESS)
ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.
BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.
THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
EITHER (1) ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY
TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER, OR (2) ISSUE A
REPLACEMENT LETTER OF CREDIT TO THE TRANSFEREE ON SUBSTANTIALLY THE SAME TERMS
AND CONDITIONS AS THE TRANSFERRED LETTER OF CREDIT (IN WHICH EVENT THE
TRANSFERRED LETTER OF CREDIT SHALL HAVE NO FURTHER EFFECT).
SINCERELY,
 
 
SIGNATURE AUTHENTICATED
 
 
 
 
 
 
(BENEFICIARY’S NAME)
 
 
 
 
 
 
 
 
 
 
 
 
The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.
 
(SIGNATURE OF BENEFICIARY)
 
 
 
 
 
 
 
 
 
 
 
 
 
(NAME AND TITLE)
 
 
 
 
 
 
 
(Name of Bank)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Address of Bank)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(City, State, ZIP Code)
 





SVB Confidential

--------------------------------------------------------------------------------






EXHIBIT F
RULES AND REGULATIONS
NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.
1.         No Tenant Party shall encumber or obstruct the common entrances,
lobbies, elevators, sidewalks and stairways of the Building(s) or the Project or
use them for any purposes other than ingress or egress to and from the
Building(s) or the Project.
2.         Except as specifically provided in the Lease, no sign, placard,
picture, advertisement, name or notice shall be installed or displayed on any
part of the outside of the Premises or the Building(s) without Landlord’s prior
written consent. Landlord shall have the right to remove, at Tenant’s sole cost
and expense and without notice, any sign installed or displayed in violation of
this rule.
3.         If Landlord objects in writing to any curtains, blinds, shades,
screens, hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises or placed on any windowsill,
and (a) such window, door or windowsill is visible from the exterior of the
Premises and (b) such curtain, blind, shade, screen, hanging plant or other
object is not included in plans approved by Landlord, then Tenant shall promptly
remove such curtains, blinds, shades, screens, hanging plants or other similar
objects at its sole cost and expense.
4.         No deliveries shall be made that impede or interfere with other
tenants in or the operation of the Project. Movement of furniture, office
equipment or any other large or bulky material(s) through the Common Area shall
be restricted to such hours as Landlord may designate and shall be subject to
reasonable restrictions that Landlord may impose. A temporary loading permit is
required for all temporary parking and such permit, which permit Landlord may
provide in its sole and absolute discretion.
5.         Tenant shall not place a load upon any floor of the Premises that
exceeds the load per square foot that (a) such floor was designed to carry or
(b) is allowed by Applicable Laws. Fixtures and equipment that cause noises or
vibrations that may be transmitted to the structure of the Building(s) to such a
degree as to be objectionable to other tenants shall be placed and maintained by
Tenant, at Tenant’s sole cost and expense, on vibration eliminators or other
devices sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.
6.         Tenant shall not use any method of HVAC other than that approved in
writing by Landlord.
7.         Tenant shall not install any radio, television or other antennae;
cell or other communications equipment; or other devices on the roof or exterior
walls of the Premises except in accordance with the Lease. Tenant shall not
interfere with radio, television or other digital or electronic communications
at the Project or elsewhere.
8.         Canvassing, peddling, soliciting and distributing handbills or any
other written material within, on or around the Project (other than within the
Premises) are prohibited. Tenant shall cooperate with Landlord to prevent such
activities by any Tenant Party.
9.         Tenant shall store all of its trash, garbage and Hazardous Materials
in receptacles within its Premises or in receptacles designated by Landlord
outside of the Premises. Tenant shall not place in any such receptacle any
material that cannot be disposed of in the ordinary and customary manner of
trash, garbage and Hazardous Materials disposal. Any Hazardous Materials
transported through Common Area shall be held in secondary containment


{A0622646.2 }
F-1
 

--------------------------------------------------------------------------------





devices. Tenant shall be responsible, at its sole cost and expense, for Tenant’s
removal of its trash, garbage and Hazardous Materials. Tenant is encouraged to
participate in the waste removal and recycling program in place at the Project.
10.       The Premises shall not be used for lodging or for any improper,
immoral or objectionable purpose. No cooking shall be done or permitted in the
Premises; provided, however, that Tenant may use (a) equipment approved in
accordance with the requirements of insurance policies that Landlord or Tenant
is required to purchase and maintain pursuant to the Lease for brewing coffee,
tea, hot chocolate and similar beverages, (b) microwave ovens for employees’ use
and (c) equipment shown on Tenant Improvement plans approved by Landlord;
provided, further, that any such equipment and microwave ovens are used in
accordance with Applicable Laws.
11.       Tenant shall not, without Landlord’s prior written consent, use the
name of the Project, if any, in connection with or in promoting or advertising
Tenant’s business except as Tenant’s address.
12.       Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.
13.       Tenant assumes any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which responsibility includes keeping doors
locked and other means of entry to the Premises closed.
14.       Tenant shall not modify any locks to the Premises without Landlord’s
prior written consent, which consent Landlord shall not unreasonably withhold,
condition or delay. Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises.
15.       Tenant shall cooperate and participate in all reasonable security
programs affecting the Premises.
16.       Tenant shall require its employees and agents to sign Landlord’s
waiver of liability in order for such individuals to use the fitness center, to
the extent required by Landlord, and Tenant shall comply with all rules and
regulations posted in or around the fitness center related thereto.
17.       Tenant shall not permit any animals in the Project, other than for
service animals or for use in laboratory experiments.
18.       Bicycles shall not be taken into the Building(s) (including the
elevators and stairways of the Building) except into areas designated by
Landlord.
19.       The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be deposited therein.
20.       Discharge of industrial sewage shall only be permitted if Tenant, at
its sole expense, first obtains all necessary permits and licenses therefor from
all applicable Governmental Authorities.
21.       Smoking is prohibited at the Project.
22.       The Project’s hours of operation are currently 6:00 a.m. to 6:00 p.m.,
Monday through Friday, except for federal holidays. Tenant shall have access to
the Premises 24 hours a day, seven days a week.
23.       Tenant shall comply with all orders, requirements and conditions now
or hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”)
regarding the collection, sorting, separation and recycling of waste products,
garbage, refuse and trash generated by Tenant (collectively, “Waste Products”),
including (without


{A0622646.2 }
F-2
 

--------------------------------------------------------------------------------





limitation) the separation of Waste Products into receptacles reasonably
approved by Landlord and the removal of such receptacles in accordance with any
collection schedules prescribed by Waste Regulations.
24.       Tenant, at Tenant’s sole cost and expense, shall cause the Premises to
be exterminated as necessary to Landlord’s reasonable satisfaction and shall
cause all portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily in a manner reasonably
satisfactory to Landlord, and to be treated against infestation by insects,
rodents and other vermin and pests whenever there is evidence of any
infestation. Tenant shall not permit any person to enter the Premises or the
Project for the purpose of providing such extermination services, unless such
persons have been approved by Landlord. If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility.
25.       If Tenant desires to use any portion of the Common Area for a
Tenant-related event, Tenant must notify Landlord in writing at least thirty
(30) days prior to such event on the form attached as Attachment 1 to this
Exhibit, which use shall be subject to Landlord’s prior written consent, not to
be unreasonably withheld, conditioned or delayed. Notwithstanding anything in
this Lease or the completed and executed Attachment to the contrary, Tenant
shall be solely responsible for setting up and taking down any equipment or
other materials required for the event, and shall promptly pick up any litter
and report any property damage to Landlord related to the event. Any use of the
Common Area pursuant to this Section shall be subject to the provisions of
Article 28 of the Lease.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease. Landlord reserves the right to make such other and
reasonable additional rules and regulations as, in its judgment, may from time
to time be needed for safety and security, the care and cleanliness of the
Project, or the preservation of good order therein; provided, however, that
Tenant shall not be obligated to adhere to such additional rules or regulations
until Landlord has provided Tenant with written notice thereof. Tenant agrees to
abide by these Rules and Regulations and any such additional rules and
regulations issued or adopted by Landlord. Tenant shall be responsible for the
observance of these Rules and Regulations by all Tenant Parties.




{A0622646.2 }
F-3
 

--------------------------------------------------------------------------------






ATTACHMENT 1 TO EXHIBIT F
REQUEST FOR USE OF COMMON AREA
REQUEST FOR USE OF COMMON AREA
Date of Request:
 
 
 
Landlord/Owner:
 
 
 
Tenant/Requestor:
 
 
 
Property Location:
 
 
 
Event Description:
 
 
 
 
 
 
 
 
 
 
 
Proposed Plan for Security & Cleaning:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date of Event:
 
 
 
 
 
Hours of Event: (to include set-up and take down):
 
 
 
Location at Property (see attached map):
 
 
 
Number of Attendees:
 
 
 
Open to the Public?
[___] YES
[___] NO
 
Food and/or Beverages?
[___] YES
[___] NO
 
 
If YES:
 
 
 
 
.
Will food be prepared on site?
[___] YES
[___] NO
 
.
Please describe:
 
 
 
.
Will alcohol be served?
[___] YES
[___] NO
 
.
Please describe
 
 
 
.
Will attendees be charged for alcohol?
[___] YES
[___] NO
 
.
Is alcohol license or permit required?
[___] YES
[___] NO
 
.
Does caterer have alcohol license or permit:
[___] YES
[___] NO
 
 
 
 
 
 
Other Amenities (tent, booths, band, food trucks, bounce house, etc.):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Event Details or Special Circumstances:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



{A0622646.2 }
F-1-1
 

--------------------------------------------------------------------------------





The undersigned certifies that the foregoing is true, accurate and complete and
he/she is duly authorized to sign and submit this request on behalf of the
Tenant/Requestor named above.
[INSERT NAME OF TENANT/REQUESTOR]
By:
 
 
Name:
 
 
Title:
 
 
Date:
 
 





{A0622646.2 }
F-1-2
 

--------------------------------------------------------------------------------






EXHIBIT G
TENANT’S PROPERTY
(see attached)


{A0622646.2 }
G-1
 

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF ESTOPPEL CERTIFICATE
To:
BRE-BMR Grove LLC

17190 Bernardo Center Drive
San Diego, California 92128
Attention: Legal Department
BioMed Realty II LP
17190 Bernardo Center Drive
San Diego, California 92128
Re:
Suite [____] (the “Premises”) at 65 Grove Street, Watertown, Massachusetts (the
“Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:
1.         Tenant is a tenant at the Property under a lease (the “Lease”) for
the Premises dated as of [_______], 20[__]. The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows: [_______]], and
there are no other agreements, written or oral, affecting or relating to
Tenant’s lease of the Premises or any other space at the Property. The lease
term expires on [_______], 20[__].
2.         Tenant took possession of the Premises, currently consisting of
24,788 square feet, on [_______], 20[__], and commenced to pay rent on
[_______], 20[__]. Tenant has full possession of the Premises, has not assigned
the Lease or sublet any part of the Premises, and does not hold the Premises
under an assignment or sublease[, except as follows: [_______]].
3.         All base rent, rent escalations and additional rent under the Lease
have been paid through [_______], 20[__]. There is no prepaid rent[, except
$[_______]][, and the amount of security deposit is $[_______] [in cash][OR][in
the form of a letter of credit]]. Tenant currently has no right to any future
rent abatement under the Lease.
4.         Base rent is currently payable in the amount of $[_______] per month.
5.         Tenant is currently paying estimated payments of additional rent of
$[_______] per month on account of real estate taxes, insurance, management fees
and Common Area maintenance expenses.
6.         All work to be performed for Tenant under the Lease has been
performed as required under the Lease and has been accepted by Tenant[, except
[_______]], and all allowances to be paid to Tenant, including allowances for
tenant improvements, moving expenses or other items, have been paid.
7.         The Lease is in full force and effect, free from default and free
from any event that could become a default under the Lease, and Tenant has no
claims against the landlord or offsets or defenses against rent, and there are
no disputes with the landlord. Tenant has received no notice of prior sale,
transfer, assignment, hypothecation or pledge of the Lease or of the rents
payable thereunder[, except [_______]].
8.         Tenant has no rights or options to purchase the Property.
9.         To Tenant’s knowledge, no hazardous wastes have been generated,
treated, stored or disposed of by or on behalf of Tenant in, on or around the
Premises or the Project in violation of any environmental laws.


{A0622646.2 }

--------------------------------------------------------------------------------





10.       The undersigned has executed this Estoppel Certificate with the
knowledge and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER,
AS APPROPRIATE] or its assignee is [acquiring the Property/making a loan secured
by the Property] in reliance on this certificate and that the undersigned shall
be bound by this certificate. The statements contained herein may be relied upon
by [INSERT NAME OF PURCHASER OR LENDER, AS APPROPRIATE], BRE-BMR Grove LLC,
BioMed Realty II LP, and any [other ]mortgagee of the Property and their
respective successors and assigns.
Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.
Dated this [____] day of [_______], 20[__].
Selecta Biosciences, Inc.,
a Delaware corporation
By:
 
 
Name:
 
 
Title:
 
 



{A0622646.2 }